

EXECUTION VERSION
CREDIT AGREEMENT
dated as of
March 22, 2012
among
YUM! BRANDS, INC.,
The Subsidiaries of Yum! Brands, Inc. Party Hereto,  
 
The Lenders Party Hereto 
 
and 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
________________________________________________
CITIBANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.
and  
WELLS FARGO SECURITIES, LLC,
as Lead Arrangers and Bookrunners 

HSBC BANK USA, NATIONAL ASSOCIATION,
US BANK, NATIONAL ASSOCIATION
and
FIFTH THIRD BANK,
as Documentation Agents 


[CS&M Ref. No. 6702-033]





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01. Defined Terms
 
1


SECTION 1.02. Classification of Loans and Borrowings
 
32


SECTION 1.03. Terms Generally
 
32


SECTION 1.04. Accounting Terms; GAAP
 
32


SECTION 1.05. Currency Translation
 
33





ARTICLE II

The Credits
SECTION 2.01. Commitments
 
33


SECTION 2.02. Loans and Borrowings
 
34


SECTION 2.03. Requests for Revolving Borrowings
 
35


SECTION 2.04. Competitive Bid Procedure
 
36


SECTION 2.05. Swingline Loans
 
40


SECTION 2.06. Letters of Credit
 
42


SECTION 2.07. [Intentionally Omitted.]
 
50


SECTION 2.08. Funding of Borrowings
 
50


SECTION 2.09. Interest Elections
 
51


SECTION 2.10. Termination, Reduction and Extension of Commitments
53


SECTION 2.11. Repayment of Loans; Evidence of Debt
54


SECTION 2.12. Prepayment of Loans
55


SECTION 2.13. Fees
56


SECTION 2.14. Interest
58


SECTION 2.15. Alternate Rate of Interest; Illegality
59


SECTION 2.16. Increased Costs
60


SECTION 2.17. Break Funding Payments
62


SECTION 2.18. Taxes
63


SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
67


SECTION 2.20. Mitigation Obligations; Replacement of Lenders
69


SECTION 2.21. Increase in Commitments
71


SECTION 2.22. Subsidiary Borrowers
72


SECTION 2.23. Defaulting Lenders
73










--------------------------------------------------------------------------------





ARTICLE III
Representations and Warranties


SECTION 3.01. Organization; Powers
75


SECTION 3.02. Authorization; Enforceability
75


SECTION 3.03. Governmental Approvals; No Conflicts
75


SECTION 3.04. Financial Condition; No Material Adverse Change
76


SECTION 3.05. Properties
76


SECTION 3.06. Litigation and Environmental Matters
76


SECTION 3.07. Compliance with Laws and Agreements
77


SECTION 3.08. Investment Company Status
77


SECTION 3.09. Taxes
77


SECTION 3.10. ERISA
77


SECTION 3.11. Disclosure
77


SECTION 3.12. Subsidiary Guarantors
78



ARTICLE IV

Conditions


SECTION 4.01. Effective Date
78


SECTION 4.02. Each Credit Event
80


SECTION 4.03. Borrowings by Subsidiary Borrowers; Letters of Credit for
Subsidiary Borrowers
80



ARTICLE V

Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
81


SECTION 5.02. Notices of Material Events
83


SECTION 5.03. Existence; Conduct of Business
83


SECTION 5.04. Payment of Obligations
83


SECTION 5.05. Maintenance of Properties; Insurance
84


SECTION 5.06. Books and Records; Inspection Rights
84


SECTION 5.07. Compliance with Laws
84


SECTION 5.08. Use of Proceeds and Letters of Credit
84










--------------------------------------------------------------------------------



ARTICLE VI

Negative Covenants
SECTION 6.01. Subsidiary Indebtedness
85


SECTION 6.02. Liens
85


SECTION 6.03. Fundamental Changes
86


SECTION 6.04. [Intentionally omitted.]
87


SECTION 6.05. Hedging Agreements
87


SECTION 6.06. [Intentionally omitted.]
87


SECTION 6.07. Transactions with Affiliates
87


SECTION 6.08. Issuances of Equity Interests by Principal Domestic Subsidiaries
88


SECTION 6.09. Leverage Ratio
88


SECTION 6.10. Fixed Charge Coverage Ratio
88


SECTION 6.11. Sale and Lease-Back Transactions
88


SECTION 6.12. Ownership of Subsidiary Borrowers
88



ARTICLE VII

Events of Default
SECTION 7.01. Events of Default
89


SECTION 7.02. Exclusion of Immaterial Subsidiaries
91



ARTICLE VIII

The Administrative Agent
ARTICLE IX
Collection Allocation Mechanism
95






--------------------------------------------------------------------------------



ARTICLE X

Miscellaneous
SECTION 10.01. Notices
96


SECTION 10.02. Waivers; Amendments
98


SECTION 10.03. Expenses; Indemnity; Damage Waiver
100


SECTION 10.04. Successors and Assigns
102


SECTION 10.05. Survival
106


SECTION 10.06. Counterparts; Integration; Effectiveness
106


SECTION 10.07. Severability
107


SECTION 10.08. Right of Setoff
107


SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
107


SECTION 10.10. WAIVER OF JURY TRIAL
108


SECTION 10.11. Headings
108


SECTION 10.12. Confidentiality
108


SECTION 10.13. Interest Rate Limitation
109


SECTION 10.14. Judgment Currency
110


SECTION 10.15. USA Patriot Act
110


SECTION 10.16. Waiver of Notice Period in Connection with Termination of the
Existing Credit Agreements    110
110


SECTION 10.17. No Fiduciary Duty
110



SCHEDULES:
Schedule A     --     Guarantors
Schedule 2.01 --     Commitments
Schedule 2.06 --     Existing Letters of Credit
Schedule 2.15 --     Mandatory Cost
Schedule 3.06 --     Disclosed Matters
Schedule 3.11 --     Disclosure
Schedule 6.01 --     Existing Indebtedness
Schedule 6.02 --     Existing Liens


EXHIBITS:
Exhibit A     --     Form of Assignment and Assumption Agreement
Exhibit B     --     Form of Guarantee Agreement
Exhibit C     --     Form of Election to Participate
Exhibit D     --     Form of Election to Terminate
Exhibit E    --    Form of Borrowing Request
Exhibit F    --    Form of Competitive Bid Request



--------------------------------------------------------------------------------

1

CREDIT AGREEMENT dated as of March 22, 2012, among YUM! BRANDS, INC., the
Subsidiaries of Yum! Brands, Inc. party hereto, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto hereby agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” means any Person, property, business or asset acquired (or,
as applicable, proposed to be acquired) by the Company or a Subsidiary pursuant
to a Permitted Acquisition.
“Act” has the meaning assigned to such term in Section 10.15.
“Adjusted EBITDA” means, for any period, the Consolidated EBITDA of the Company
for such period, adjusted (a) to include (to the extent not otherwise included)
the Consolidated EBITDA of any Acquired Business acquired during such period
(and, solely for purposes of determining whether a proposed acquisition is a
Permitted Acquisition pursuant to clause (d) of the definition of the term
“Permitted Acquisition”, any Acquired Business that, at the time of calculation
of Adjusted EBITDA for such purpose, has been acquired subsequent to the end of
such period and prior to such time as well as that proposed to be acquired)
pursuant to a Permitted Acquisition and not subsequently sold, transferred or
otherwise disposed of during such period (or, solely for purposes of determining
whether a proposed acquisition is a Permitted Acquisition, subsequent to the end
of such period and prior to such time), based on the actual Consolidated EBITDA
of such Acquired Business for such period (including the portion thereof
attributable to such period prior to the date of acquisition of such Acquired
Business) and (b) to exclude the Consolidated EBITDA of any Sold Business sold,
transferred or otherwise disposed of during such period (and, solely for
purposes of determining whether a proposed acquisition is a Permitted
Acquisition pursuant to clause (d) of the definition of the term “Permitted
Acquisition”, any Sold Business that, at the time of calculation of Adjusted
EBITDA for such purpose, has been sold, transferred or otherwise disposed of
subsequent to the end of such period and prior to such time), based on the
actual Consolidated EBITDA of such Sold Business for such period (including the
portion thereof attributable to such period prior to the date of sale, transfer
or disposition of such Sold Business). For purposes of calculating Adjusted
EBITDA for any period,



--------------------------------------------------------------------------------

2

the portion of the Consolidated EBITDA of any Acquired Business that is to be
included in Adjusted EBITDA for such period that is attributable to the period
prior to the date of acquisition of such Acquired Business shall be determined
as though all net income of such Acquired Business for such period was
distributed to the holders of the Equity Interests of such Acquired Business
ratably.
“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (a) the EURIBO Rate for such Interest
Period and (b) the Mandatory Cost.
“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in U.S. Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for U.S.
Dollars for such Interest Period and (b) with respect to any LIBOR Borrowing
denominated in Sterling or any Designated Committed Alternative Currency for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (x) the LIBO Rate for such currency
and such Interest Period plus (y) the Mandatory Cost.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder. Unless the context requires otherwise, the term
“Administrative Agent” shall include any Affiliate of JPMCB through which JPMCB
shall perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate that
would be applicable to a LIBOR Revolving Loan with an interest period of one
month commencing on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. For purposes of clause (c) above,
the Adjusted LIBO Rate on any day shall be based on the rate per annum appearing
on the Reuters “LIBOR01” screen displaying British Bankers’ Association Interest
Settlement Rates (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 a.m., London time, on such day for deposits in
U.S. Dollars with a maturity of one month. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted



--------------------------------------------------------------------------------

3

LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.
“Alternative Currency” means any currency other than U.S. Dollars which is
freely transferable and convertible into U.S. Dollars.
“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.
“Alternative Currency Equivalent” means, with respect to an amount in U.S.
Dollars on any date in relation to a specified Alternative Currency, the amount
of such specified Alternative Currency that may be purchased with such amount of
U.S. Dollars at the Exchange Rate with respect to such Alternative Currency on
such date.
“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency.
“Applicable Percentage” means, with respect to any Lender of any Class, the
percentage of the total Commitments of such Class represented by such Lender’s
Commitment of such Class; provided that in the case of Section 2.23 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of total Commitments of any Class (disregarding any Defaulting Lender’s
Commitment with respect to such Class) represented by such Lender’s Commitment
of such Class. If the Commitments of any Class have terminated or expired, the
Applicable Percentages for such Class shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any facility fees payable
hereunder, LIBOR Revolving Loan, EURIBOR Revolving Loan or ABR Loan, as the case
may be, the applicable rate per annum set forth below under the caption
“Facility Fee Rate”, “LIBOR/EURIBOR Spread” or “ABR Spread”, as the case may be,
as determined in the manner set forth below based upon the ratings by Moody’s
and S&P, respectively, applicable on such date to the Index Debt.
Category
Index Debt Ratings
Facility Fee Rate
(basis points)
LIBOR /EURIBOR Spread
(basis points)
ABR Spread
(basis points)
1
A3 / A-
10.0
90.0
0.0
2
Baa1 / BBB+
12.5
100.0
0.0
3
Baa2 / BBB
17.5
107.5
7.5
4
Baa3 / BBB-
22.5
127.5
27.5
5
≤ Ba1 / BB+
25.0
150.0
50.0



For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to



--------------------------------------------------------------------------------

4

in the last sentence of this paragraph), then the Applicable Rate shall be as
set forth in Category 5; (ii) if Moody’s or S&P (but not both) shall have in
effect a rating for the Index Debt, then the Applicable Rate shall be based on
the rating of the Index Debt by the applicable rating agency; (iii) if both
Moody’s and S&P have in effect ratings for the Index Debt and the ratings
established by Moody’s and S&P for the Index Debt shall fall within different
Categories, the Applicable Rate shall be based on the Category numerically lower
(i.e., more favorable to the Borrowers) of the two ratings unless one of the two
ratings is two or more Categories numerically lower (i.e., more favorable to the
Borrowers) than the other, in which case the Applicable Rate shall be determined
by reference to the Category one numerically higher (i.e., less favorable to the
Borrowers) than the Category numerically lower (i.e., more favorable to the
Borrowers) of the two ratings; and (iv) if the ratings established by Moody’s or
S&P for the Index Debt shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P) (or if either such rating agency that has
not been rating the Index Debt establishes a rating therefor), such change (or
new rating) shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change (or new
rating) shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change (or new rating)
in the Applicable Rate shall apply during the period commencing on the effective
date of such change (or new rating) and ending on the date immediately preceding
the effective date of the next such change (or new rating). If Moody’s or S&P is
rating the Index Debt and its rating system shall change, or if only one such
rating agency is rating the Index Debt and it shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Approved Fund” has the meaning assigned to such term in Section 10.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning set forth in Section 2.21(a).
“Availability Period” means, in respect of any Class of Commitments, the period
from and including the Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the Commitments of such Class.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for



--------------------------------------------------------------------------------

5

it, or, in the good faith determination of the Administrative Agent, has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment; provided that a Bankruptcy
Event shall not result solely by virtue of (a) any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or (b) in the case of a solvent Person, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed; provided, however, that in any
such case, where such ownership interest or action does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means the Company and the Subsidiary Borrowers.
“Borrowing” means (a) Revolving Loans made to the same Borrower and of the same
Class, Type and currency, made, converted or continued on the same date and, in
the case of LIBOR Loans or EURIBOR Loans, as to which a single Interest Period
is in effect, (b) a Competitive Loan or group of Competitive Loans made to the
same Borrower and of the same Type and currency made on the same date and as to
which a single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$10,000,000, (b) in the case of a Borrowing denominated in Sterling,
£3,500,000, (c) in the case of a Borrowing denominated in Euros, €5,000,000 and
(d) in the case of a Borrowing denominated in any Designated Committed
Alternative Currency, the smallest amount of such currency that is an integral
multiple of 1,000,000 units of such currency and that has a U.S. Dollar
Equivalent in excess of US$10,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in U.S.
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Sterling,
£1,000,000, (c) in the case of a Borrowing denominated in Euros, €1,000,000 and
(d) in the case of a Borrowing denominated in any Designated Committed
Alternative Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not



--------------------------------------------------------------------------------

6

open for dealings in deposits in such currency in the London interbank market
and (b) when used in connection with any EURIBOR Loan, the term “Business Day”
shall also exclude any day on which TARGET is not open for the settlement of
payments in Euro.
“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article IX.
“CAM Exchange Date” means the date on which any event referred to in clause (i)
or (j) of Section 7.01 shall occur with respect to the Company.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the U.S. Dollar Equivalents
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange and (b) the denominator
shall be the sum of the U.S. Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Included Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP (except for the exclusion of Excluded Subsidiaries) and (b) Capital
Lease Obligations incurred by the Company and its Included Subsidiaries during
such period; provided that consideration paid for Permitted Acquisitions shall
not be construed to constitute Capital Expenditures.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by



--------------------------------------------------------------------------------

7

directors so nominated; or (c) the acquisition of direct or indirect Control of
the Company by any Person or group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.16(b), by any lending office of such Lender or such Issuing Bank or
by such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date that would be
complied with by similarly situated banks acting reasonably; provided, however,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Change in Tax Law” means the occurrence, after the Effective Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
“Class” means, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Tranche A
Revolving Loans, Tranche B Revolving Loans, Competitive Loans or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is a Tranche A
Commitment or a Tranche B Commitment, (c) any Competitive Loan, refers to
whether such Competitive Loan is a Tranche A Competitive Loan or Tranche B
Competitive Loan, (d) any Swingline Loan, refers to whether such Swingline Loan
is a Tranche A Swingline Loan or Tranche B Swingline Loan and (e) any Letter of
Credit, refers to whether such Letter of Credit is a Tranche A Letter of Credit
or Tranche B Letter of Credit.
“CLO” has the meaning assigned to such term in Section 10.04.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committed Alternative Currencies” means Euro and Sterling.
“Commitments” means the Tranche A Commitments or the Tranche B Commitments (or
both), as the context requires. The aggregate amount of the Commitments as of
the Effective Date is US$1,300,000,000.



--------------------------------------------------------------------------------

8

“Commitment Increase” has the meaning set forth in Section 2.21(b).
“Company” means Yum! Brands, Inc., a North Carolina corporation.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.
“Competitive Loan” means a Tranche A Competitive Loan or a Tranche B Competitive
Loan.
“Consenting Lender” has the meaning set forth in Section 2.10(d).
“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining such Consolidated Net Income, the
sum of (a) the aggregate amount of Consolidated Interest Expense of such Person
for such period, (b) the aggregate amount of income tax expense of such Person
for such period, (c) all amounts attributable to depreciation and amortization
of such Person for such period, (d) all non-cash charges and non-cash losses of
such Person during such period and (e) all losses from the sale of assets
outside the ordinary course of business of such Person during such period and
minus, without duplication and to the extent added to revenues in determining
such Consolidated Net Income for such period, all gains from the sale of assets
outside the ordinary course of business of such Person during such period, all
as determined on a consolidated basis with respect to such Person and its
subsidiaries in accordance with GAAP (except, in the case of the Company, for
the exclusion of Excluded Subsidiaries). Unless the context otherwise requires,
references to “Consolidated EBITDA” are to Consolidated EBITDA of the Company
and the Included Subsidiaries.
“Consolidated EBITDAR” means, for any Person for any period, the sum of
Consolidated EBITDA of such Person for such period and Rental Expense of such
Person for such period. Unless the context otherwise requires, references to
“Consolidated EBITDAR” are to Consolidated EBITDAR of the Company and the
Included Subsidiaries.
“Consolidated Indebtedness” means, as of any date of determination, without
duplication (a) the aggregate principal amount of Indebtedness of the Company
and the Included Subsidiaries outstanding as of such date (including
Indebtedness of Excluded Subsidiaries to the extent Guaranteed by the Company or
any Included Subsidiary), plus (b) the Securitization Amount as of such date,
minus (c) the aggregate amount of cash and Permitted Investments (other than any
cash and Permitted



--------------------------------------------------------------------------------

9

Investments that are subject to a Lien) owned by the Company and the Included
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP (except for the exclusion of Excluded Subsidiaries); provided that,
for purposes of this definition, the term “Indebtedness” shall exclude
obligations as an account party in respect of letters of credit to the extent
that such letters of credit have not been drawn upon.
“Consolidated Interest Expense” means, for any Person for any period, the
interest expense, both expensed and capitalized (including the interest
component in respect of Capital Lease Obligations), accrued or paid by such
Person during such period, determined on a consolidated basis with respect to
such Person and its Subsidiaries in accordance with GAAP (except, in the case of
the Company, for the exclusion of Excluded Subsidiaries); provided that interest
expense of an Excluded Subsidiary shall be deemed to be interest expense of the
Company to the extent such interest expense relates to Indebtedness to the
extent Guaranteed by the Company or an Included Subsidiary. Unless the context
otherwise requires, references to “Consolidated Interest Expense” are to
Consolidated Interest Expense of the Company and the Included Subsidiaries.
“Consolidated Net Income” means, for any Person for any period, net income or
loss of such Person for such period determined on a consolidated basis with
respect to such Person and its subsidiaries in accordance with GAAP; provided
that, in the case of the Company, there shall be excluded (a) the income of any
Person (other than a Foreign Subsidiary) in which any other Person (other than
the Company or any Domestic Subsidiary or any director holding qualifying shares
in compliance with applicable law) has a joint interest, except to the extent of
the Attributable Income (as defined below) of such Person, (b) the income of any
Excluded Subsidiary, except to the extent of the amount of dividends or other
distributions (including distributions made as a return of capital or repayment
of principal of advances) actually paid to the Company or any Included
Subsidiaries by such Excluded Subsidiary during such period and (c) the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of the Subsidiaries or the
date such Person’s assets are acquired by the Company or any of the
Subsidiaries. Unless the context otherwise requires, references to “Consolidated
Net Income” are to Consolidated Net Income of the Company and the Included
Subsidiaries. For purposes hereof, “Attributable Income” means, for any period,
(i) in the case of any Domestic Subsidiary at least 90% of the Equity Interests
in which are owned (directly or indirectly) by the Company, a portion of the net
income of such Subsidiary for such period equal to the Company’s direct or
indirect ownership percentage of the Equity Interests of such Subsidiary or
(ii) in the case of any Domestic Subsidiary less than 90% of the Equity
Interests in which are owned (directly or indirectly) by the Company, the amount
of dividends or other distributions (including distributions made as a return of
capital or repayment of principal of advances) actually paid by such Subsidiary
to the Company or a wholly owned Domestic Subsidiary.
“Consolidated Net Tangible Assets” means, with respect to the Company as of any
date, the total amount of assets (less applicable valuation allowances) after
deducting (a) all current liabilities (excluding (i) the amount of liabilities
which are by



--------------------------------------------------------------------------------

10

their terms extendable or renewable at the option of the obligor to a date more
than 12 months after the date as of which the amount is being determined,
(ii) the current portion of long-term Indebtedness and (iii) Loans outstanding
hereunder) and (b) all goodwill, tradenames, trademarks, patents, unamortized
debt discount and expense and other like intangible assets, all as set forth on
the most recent balance sheet of the Company and its consolidated Subsidiaries
included in financial statements of the Company delivered to the Administrative
Agent on or prior to such date of determination pursuant to clause (a) or (b) of
Section 5.01 and determined on a consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any other Lender.
“Declining Lender” has the meaning set forth in Section 2.10(d).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good-faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party or the Company, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s and the Company’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.



--------------------------------------------------------------------------------

11

“Denomination Date” means, in relation to any Alternative Currency Borrowing,
the date that is three Business Days before the date such Borrowing is made.
“Designated Committed Alternative Currency” means any Alternative Currency
(other than Euro and Sterling) (a) for which LIBO Rates can be determined by
reference to the applicable Reuters screen as provided in the definition of
“LIBO Rate” and (b) that has been designated by the Administrative Agent as a
Designated Committed Alternative Currency at the request of the Company and with
the consent of (i) the Administrative Agent and (ii) each Tranche B Lender.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded (or required to be funded as provided in Article IX) by
the Tranche A Lenders or the Tranche B Lenders, as applicable, (c) unreimbursed
LC Disbursements and interest thereon and (d) all facility fees and Letter of
Credit participation fees.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Documentation Agent” means each of HSBC Bank USA, National Association, US
Bank, National Association and Fifth Third Bank, in its capacity as a
documentation agent in respect of the credit facilities established hereunder.
“Dollar Amount” means, in relation to any Competitive Borrowing denominated in
an Alternative Currency, the amount designated by a Borrower as the U.S. Dollar
amount of such Competitive Borrowing in the Competitive Bid Request for such
Borrowing, subject to Section 2.04(g).
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
“Election to Participate” means an election by the Company to designate a
Subsidiary as a Subsidiary Borrower hereunder executed by the Company and such
Subsidiary Borrower substantially in the form of Exhibit C or any other form
approved by the Administrative Agent.
“Election to Terminate” means an election by the Company to terminate a
Subsidiary Borrower’s status as a Borrower hereunder, executed by the Company
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way



--------------------------------------------------------------------------------

12

to the environment, preservation or reclamation of natural resources, the
presence, management, Release or threatened Release of any hazardous or toxic
substances or wastes or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental compliance,
investigation or remediation, fines, penalties or indemnities), of the Company
or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
“Equity Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“Equivalent Amount” means, in connection with the determination of the amount of
a Competitive Loan to be made in an Alternative Currency in relation to the
Dollar Amount of such Loan, the amount of such Alternative Currency converted
from such Dollar Amount at the spot buying rate of the Lender that is to make
such Loan (based on the London interbank market rate then prevailing) for U.S.
Dollars against such Alternative Currency as of approximately 9:00 a.m., New
York City time, three Business Days before such date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the Code
or Section 302 of ERISA), applicable to such Plan, in each instance whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an



--------------------------------------------------------------------------------

13

application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status,
within the meaning of Section 305 of ERISA or Section 432 of the Code.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean (rounded up to four decimal places) of
the rates quoted by the Reference Banks to leading banks in the Banking
Federation of the European Union for the offering of deposits in Euros and for a
period comparable to such Interest Period, in each case as of the Specified Time
on the Quotation Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.
“Euro” or “€” means the single currency adopted by participating member states
of the European Communities in accordance with legislation of the European
Community relating to Economic and Monetary Union.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the U.S. Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into U.S. Dollars at the time of determination on such day as set
forth on the Reuters WRLD Page for such currency. In the event that such rate
does not appear on any Reuters WRLD Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Company, or, in
the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of U.S. Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.



--------------------------------------------------------------------------------

14

“Excluded Subsidiary” means (a) a Foreign Subsidiary of which securities or
other ownership interests representing less than 80% of the outstanding capital
stock or other equity interests, as the case may be, are, at the time any
determination is being made, beneficially owned, whether directly or indirectly,
by the Company or (b) a Non-Controlled Subsidiary.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder (a “Recipient”), (a) income
or franchise Taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such Recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which such Recipient is located, (c) in the case of
a Lender (other than an assignee pursuant to a request by the Company under
Section 2.20(b) or an assignee if an Event of Default has occurred or is
occurring), any U.S. Federal, Luxembourgian or United Kingdom withholding Tax
that is imposed on amounts payable to such Lender under any Loan Document
pursuant to a law in effect on the date on which such Lender first becomes a
party to any Loan Document or designates a new lending office, except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding Tax
pursuant to Section 2.18(a), (d) Taxes attributable to such Lender’s failure to
comply with Section 2.18(d), except to the extent that such failure resulted
from a Change in Tax Law after the date such Lender first becomes a party to any
Loan Document which rendered such Lender no longer legally entitled to deliver
the form, forms or other documentation required by Section 2.18(d) or otherwise
ineligible for an exemption from, or reduced rate of, withholding and (e) any
U.S. Federal withholding Taxes imposed under FATCA.


“Existing Credit Agreements” means (a) the Existing U.S. Credit Agreement and
(b) the Existing Global Credit Agreement.
“Existing Global Credit Agreement” means the Amended and Restated Credit
Agreement dated as of November 29, 2007, among the Company, Yum! Restaurants
International (Canada) LP, Yum! Restaurants International S.à r.l., LLC (U.S.
Branch), Yum! Restaurants Holdings, the lenders party thereto, Citibank
International PLC, as facility agent and Citibank, N.A., Canadian branch, as
Canadian facility agent, as amended and in effect immediately prior to the
Effective Date.
“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Company or a Subsidiary that (a) is outstanding under the
Existing U.S. Credit Agreement on the Effective Date and (b) is listed on
Schedule 2.06.
“Existing Maturity Date” has the meaning set forth in Section 2.10(d).



--------------------------------------------------------------------------------

15

“Existing U.S. Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 29, 2007, among the Company, the lenders party thereto and
JPMCB, as administrative agent, as amended and in effect immediately prior to
the Effective Date.
“Extension Date” has the meaning set forth in Section 2.10(d).
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated EBITDAR of the Company for such period minus Capital Expenditures
for such period to (ii) the sum of Consolidated Interest Expense of the Company
for such period plus Rental Expense of the Company for such period.
“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means, in respect of any payments to be made by or on account
of any obligation of any Borrower hereunder, any Lender that is organized under
the laws of a jurisdiction other than the jurisdiction in which such Borrower is
organized.
“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Foreign Subsidiary Borrower” means a Subsidiary Borrower that is a Foreign
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.



--------------------------------------------------------------------------------

16

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the Guarantee Agreement substantially in the form of
Exhibit B among the Guarantors and the Administrative Agent.
“Guarantors” means the Company and the Subsidiary Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or byproducts, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement.
“HMRC” means HM Revenue & Customs.
“Included Subsidiary” means any Subsidiary that is not an Excluded Subsidiary.
“Increase Effective Date” has the meaning set forth in Section 2.21(b).
“Increasing Lender” has the meaning set forth in Section 2.21(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of



--------------------------------------------------------------------------------

17

any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of outstanding Indebtedness of
others (other than Guarantees of contingent lease payments related to sales of
restaurants by the Company and the Subsidiaries or their predecessors in
interest (howsoever effected)), (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
hereunder or under any other Loan Document.
“Index Debt” means (a) indebtedness in respect of the obligations of the Company
under this Agreement or, if such indebtedness is rated by neither Moody’s nor
S&P, then (b) senior unsecured, long-term indebtedness for borrowed money of the
Company that is not guaranteed by any other Person or subject to any other
credit enhancement (regardless of whether there is any such indebtedness
outstanding).
“Information Memorandum” means the Confidential Information Memorandum dated
February 2012 relating to the Company and the Transactions.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.09.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or a EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the



--------------------------------------------------------------------------------

18

applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
“Interest Period” means (a) with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six (or with the consent of each Lender participating in such Borrowing, nine or
twelve months) months thereafter, as the applicable Borrower may elect and
(b) with respect to any Fixed Rate Borrowing, the period (which shall not be
less than one day or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Borrowing or a EURIBOR Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a LIBOR Borrowing or a EURIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means, as the context may require, (a) JPMCB, with respect to
Letters of Credit issued by it, (b) Citibank, N.A., with respect to Letters of
Credit issued by it, (c) Wells Fargo Bank, National Association, with respect to
Letters of Credit issued by it, (d) any other Lender that becomes an Issuing
Bank pursuant to Section 2.06(j), with respect to Letters of Credit issued by
it, and (e) any Person that has issued an Existing Letter of Credit, with
respect to such Existing Letter of Credit and, in each case, its successors in
such capacity as provided in Section 2.06(i). An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“JPMCB” means JPMorgan Chase Bank, N.A.
“LC Commitment” means, with respect to any Issuing Bank at any time, the maximum
amount of LC Exposure at such time that may be attributable to Letters of Credit
issued by such Issuing Bank and its Affiliates. The initial LC Commitment of
JPMCB is US$150,000,000, the initial LC Commitment of Citibank, N.A., is
US$150,000,000 and the initial LC Commitment of Wells Fargo Bank, National



--------------------------------------------------------------------------------

19

Association, is US$150,000,000. The initial LC Commitment of each other Issuing
Bank shall be the amount agreed between the Company and such Issuing Bank.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means Tranche A LC Exposure or Tranche B LC Exposure (or both), as
the context requires.
“Lead Arranger” means each of J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Wells Fargo Securities, LLC, in its capacity as a lead arranger
in respect of the credit facilities established hereunder.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes each Swingline Lender.
“Letter of Credit” means a Tranche A Letter of Credit or a Tranche B Letter of
Credit.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date).
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean (rounded up to four decimal places) of the rates quoted by the
Reference Banks to leading banks in the London interbank market for the offering
of deposits in such currency and for a period comparable to such Interest
Period, in each case as of the Specified Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Borrowing, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party (other than any such rights of a financial
institution under repurchase agreements described in clause (d) of the



--------------------------------------------------------------------------------

20

definition of “Permitted Investments” entered into with such financial
institution) with respect to such securities.
“Lien Basket Amount” means, at any time, the sum of (a) the Securitization
Amount at such time in respect of Permitted Securitization Transactions and
Liens arising in connection therewith to the extent not otherwise permitted by
clause (h) of Section 6.02, plus (b) the aggregate principal amount of
obligations (including contingent obligations, in the case of Guarantees or
letters of credit) at such time secured by Liens permitted under clause (i) of
Section 6.02, plus (c) the fair market value of all property sold or transferred
after the Effective Date pursuant to Sale and Lease-Back Transactions permitted
by clause (c) of Section 6.11.
“Loan” means any loan made by a Lender to a Borrower pursuant to this Agreement.
“Loan Documents” means this Agreement, the Guarantee Agreement, any promissory
notes issued pursuant to Section 2.11(e) and any Elections to Participate and
Elections to Terminate delivered pursuant to Section 2.22.
“Loan Parties” means the Borrowers and the Guarantors.
“Local Time” means (a) with respect to (i) a Loan or Borrowing denominated in
U.S. Dollars to or by a Borrower organized under the laws of the United States
of America or (ii) any Letter of Credit, New York City time and (b) with respect
to (i) a Loan or Borrowing denominated in an Alterative Currency or (ii) a Loan
or Borrowing denominated in U.S. Dollars to or by a Borrower that is not
organized under the laws of the United States of America, London time.
“Mandatory Cost” has the meaning set forth in Schedule 2.15.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Company or any Subsidiary
Borrower to perform any of its obligations under any Loan Document or (c) the
rights and remedies available to the Lenders under any Loan Document.  
“Material Indebtedness” means Indebtedness (other than (a) the Loans and Letters
of Credit and (b) Indebtedness owing to the Company or a Subsidiary), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and its Subsidiaries in an aggregate principal amount exceeding
$125,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting



--------------------------------------------------------------------------------

21

agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Maturity Date” means March 22, 2017, as such date may be extended pursuant to
Section 2.10.
“Maturity Date Extension Request” has the meaning set forth in Section 2.10(d).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Class” has the meaning set forth in Section 10.02(d).
“Non-Controlled Subsidiary” means any direct or indirect subsidiary of the
Company with respect to which the Company (a) has reasonably determined that it
does not have sufficient operational control over such subsidiary to ensure that
such subsidiary (i) complies with the warranties and covenants applicable to
other Subsidiaries hereunder or (ii) does not take or omit to take any actions
that would constitute or lead to an Event of Default hereunder and (b) has
notified the Administrative Agent in writing that such subsidiary is a
“Non-Controlled Subsidiary” hereunder and such notice specifies, in reasonable
detail, the reasons for such a determination as described in clause (a) above;
provided that (A) no Subsidiary Borrower, Subsidiary Guarantor, or Principal
Domestic Subsidiary shall be a Non-Controlled Subsidiary, (B) no subsidiary of
which securities or other ownership interests representing more than 80% of the
outstanding Equity Interests at the time any determination is being made,
beneficially owned, whether directly or indirectly, by the Company shall be a
Non-Controlled Subsidiary and (C) as of any date of determination, the
Consolidated EBITDAR, calculated for the period of four consecutive fiscal
quarters most recently ended of all Non-Controlled Subsidiaries (combined) shall
not exceed 7.5% of the Company’s Consolidated EBITDAR for such period, in each
case determined as though the Non-Controlled Subsidiaries were Included
Subsidiaries for this purpose.
“Non-Defaulting Lender” means a Non-Defaulting Tranche A Lender and a
Non-Defaulting Tranche B Lender, as applicable.
“Non-Defaulting Tranche A Lender” means, at any time, any Tranche A Lender that
is not a Defaulting Lender at such time.
“Non-Defaulting Tranche B Lender” means, at any time, any Tranche B Lender that
is not a Defaulting Lender at such time.
“Notice of Illegality” has the meaning set forth in Section 2.22(a).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any



--------------------------------------------------------------------------------

22

payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement. For the avoidance of doubt, “Other
Taxes” shall not include VAT, to which Section 2.18(f) shall apply.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 10.04.
“Participant Register” has the meaning set forth in Section 10.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the acquisition by the Company or a Subsidiary of
the assets of a Person constituting a business unit or any Equity Interests of a
Person; provided that (a) immediately after giving effect thereto no Default
shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in accordance with applicable
laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (c) in the
case of an acquisition of Equity Interests in a Person, after giving effect to
such acquisition, at least 90% of the Equity Interests in such Person, and any
other Subsidiary resulting from such acquisition, shall be owned directly or
indirectly by the Company or any of its wholly owned Subsidiaries, (d) the
Company and its Subsidiaries are in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Sections 6.09
and 6.10 recomputed as of the last day of the most recently ended fiscal quarter
of the Company for which financial statements are available as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance (using Adjusted EBITDA in lieu of Consolidated EBITDA for the
relevant period and including, for purposes of Section 6.10, pro forma
adjustments to Consolidated Interest Expense and Rental Expense for the relevant
period as if such acquisition had occurred on the first day of such period),
(e) the Company has delivered to the Administrative Agent a certificate of a
Financial Officer to the effect set forth in clauses (a), (c) and (d) above,
together with all relevant financial information for the business or entity
being acquired and (f) in the case of an acquisition of a publicly-owned entity,
such acquisition shall not have been preceded by an unsolicited tender offer.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;



--------------------------------------------------------------------------------

23

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Section 7.01; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations on which the principal of and
interest are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within three
years from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least A-1 by S&P
or P-1 by Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender, any Affiliate of any Lender, or
any other commercial bank organized under the laws of the United States of
America or any State thereof (or domestic office of any commercial bank that is
organized under the laws of any country that is a member of the OECD) which has
a combined capital and surplus and undivided profits of not less than
US$500,000,000;
(d)    fully collateralized repurchase agreements (i) with a term ending on the
next Business Day for direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United Sates of America) and entered into with
a financial institution satisfying the criteria described in clause (c) above,
or (ii) with a term



--------------------------------------------------------------------------------

24

of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;
(e)    investments in money market funds (i) with a policy to invest
substantially all their assets in one or more investments described in the
foregoing items (a), (b), (c) and (d) or (ii) having the highest credit rating
obtainable from S&P or from Moody’s;
(f)    investments in (i) any debt securities rated AA- or above by S&P and Aa3
or above by Moody’s and maturing within one year from the date of acquisition
thereof and (ii) mutual funds with assets of at least US$5,000,000,000 and that
invest 100% of their assets in securities described in clause (a) above or
subclause (i) of this clause (f); and
(g)    in the case of any Foreign Subsidiary, investments by such Subsidiary
that are denominated in U.S. Dollars, Euros or the currency of the jurisdiction
where such Foreign Subsidiary’s principal business activities are conducted and
are available in the principal financial markets of the jurisdiction and
otherwise are comparable (as nearly as practicable) to the investments described
above; provided that, for purposes of this clause (g), (i) the foregoing
clause (a) shall be deemed to include obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the
government of the jurisdiction in which such Foreign Subsidiary is located, in
each case maturing within one year from the date of acquisition thereof, and
(ii) commercial banks referred to in the foregoing clause (c) shall be deemed to
include commercial banks located in the applicable jurisdiction that the
applicable Foreign Subsidiary determines in good faith to be among the most
creditworthy banks available for deposits in the location where such deposits
are being made.
“Permitted Securitization Transaction” means any sale, assignment or other
transfer (or series of related sales, assignments or other transfers) by the
Company or any Subsidiary of receivables or royalty payments owing to the
Company or such Subsidiary or any interest in any of the foregoing pursuant to a
securitization transaction, together in each case with any collections and other
proceeds thereof, any collection or deposit account related thereto, and any
collateral, guarantees or other property or claims supporting or securing
payment by the obligor thereon of, or otherwise related to, any such receivables
or royalty payments.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the



--------------------------------------------------------------------------------

25

Company or any ERISA Affiliate is (or, if such plan were terminated, would under
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Principal Domestic Subsidiary” means (a) any Subsidiary organized in the United
States of America (other than a Subsidiary the material assets of which consist
primarily of Equity Interests in one or more Foreign Subsidiaries) whose
consolidated assets exceed 5% of the consolidated assets of the Company and its
consolidated Subsidiaries or whose revenues exceed 5% of the consolidated
revenues of the Company and its consolidated Subsidiaries, in each case as of
the end of the most recent fiscal quarter or for the most recently ended four
consecutive fiscal quarters, respectively, or (b) any Subsidiary that holds any
material trademark (including any Kentucky Fried Chicken, KFC, Pizza Hut or Taco
Bell trademark) for use in the United States of America or any jurisdiction
therein; provided that any Subsidiary shall not be deemed to be a “Principal
Domestic Subsidiary” if the Company determines in good faith that the delivery
of a guarantee by such Subsidiary may result in adverse tax consequences.
“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the Administrative Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).
“Recipient” has the meaning set forth in the definition of the term “Excluded
Taxes”.
“Reference Banks” means with respect to the LIBO Rate or the EURIBO Rate, the
principal London offices of JPMCB, Citibank, N.A., London Branch, Wells Fargo
Bank, National Association or such other banks as may be appointed by the
Administrative Agent in consultation with the Company.
“Refranchising Transaction” means a transaction in which the Company or any of
its Subsidiaries sells, transfers, leases or otherwise disposes of assets
(excluding the sale, transfer or disposition of intellectual property, except
for licenses of intellectual property to franchisees or prospective franchisees)
comprising one or more restaurants to the franchisee or prospective franchisee
thereof.
“Register” has the meaning set forth in Section 10.04.



--------------------------------------------------------------------------------

26

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment or any facility, building or structure.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.
“Rental Expense” means, for any Person for any period, the minimum rental
expense of such Person deducted in determining Consolidated Net Income of such
Person for such period. Unless the context otherwise requires, references to
“Rental Expense” are to Rental Expense of the Company and the Included
Subsidiaries.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Section
7.01, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.
“Revaluation Date” means, with respect to an Alternative Currency Borrowing, the
last day of each Interest Period with respect to such Borrowing and, if a
Borrower elects a new Interest Period prior to the end of the existing Interest
Period with respect to such Borrowing, the date of commencement of such new
Interest Period.
“Revolving Borrowing” means a Borrowing made pursuant to Section 2.01.
“Revolving Credit Exposure” means Tranche A Revolving Credit Exposure or Tranche
B Revolving Credit Exposure (or both), as the context requires.
“Revolving Loan” means a Tranche A Revolving Loan or Tranche B Revolving Loan.
“S&P” means Standard & Poor’s.
“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency and such Interest Period as set forth on the applicable page of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent after consultation with the Company) and (b) in respect
of the EURIBO Rate for any Interest



--------------------------------------------------------------------------------

27

Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable page of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent after consultation with the Company).
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.11.
“Securitization Amount” means, at any date of determination thereof and in
respect of any Permitted Securitization Transaction, (a) in the case of a
Permitted Securitization Transaction structured as a borrowing of loans secured
by receivables or royalty payments, the outstanding principal amount of
Indebtedness incurred in respect of such Permitted Securitization Transaction
that is secured by such receivables or royalty payments and (b) in the case of a
Permitted Securitization Transaction structured as a sale or other transfer of
receivables or royalty payments (other than a sale or transfer of such
receivables or royalty payments to a Subsidiary), the aggregate amount of cash
consideration received by the Company or any of its Subsidiaries from such sale
or transfer, but only to the extent representing the outstanding equivalent of
principal, capital or comparable interests in respect of such receivables or
royalty payments that remain uncollected at such time and would not be
distributed to the Company or a Subsidiary if such Permitted Securitization
Transactions were to be terminated at such time.
“Securitization Subsidiary” means any Subsidiary that is formed by the Company
or any of its Subsidiaries for the sole purpose of effecting or facilitating a
Permitted Securitization Transaction and that (a) owns no assets other than
receivables, royalty payments and other assets that are related to such
Permitted Securitization Transaction and (b) engages in no business and incurs
no Indebtedness, in each case, other than those related to such Permitted
Securitization Transaction.
“Sold Business” means any Person, property, business or asset sold, transferred
or otherwise disposed of by the Company or any Subsidiary, other than in the
ordinary course of business.
“Specified Currency” has the meaning assigned to such term in Section 10.14.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.
“Sterling” or “£”means lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability



--------------------------------------------------------------------------------

28

company, partnership, association or other entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company; provided that except for
purposes of Sections 3.04, 3.11, 5.01(a), 5.01(b) and 5.01(f), the term
“Subsidiary” shall not include a Non-Controlled Subsidiary.
“Subsidiary Borrowers” means (a) Yum! Restaurants International S.à r.l., LLC
(U.S. Branch), the U.S. Branch of a Luxembourg limited liability company,
registered to do business as a foreign corporation in the State of Kentucky,
(b) Yum! Restaurants Holdings, an unlimited liability company organized and
existing under the laws of England and Wales, and (c) any other Subsidiary as to
which an Election to Participate shall have been delivered to the Administrative
Agent, but in each case excluding any such Subsidiary as to which an Election to
Terminate shall have been delivered to the Administrative Agent, in each case
pursuant to Section 2.22.
“Subsidiary Guarantors” means the Subsidiaries listed on Schedule A.
“Swingline Exposure” means Tranche A Swingline Exposure or Tranche B Swingline
Exposure (or both), as the context requires.
“Swingline Lender” means each of JPMCB, Citibank, N.A. and Wells Fargo Bank,
National Association, in its respective capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Tranche A Swingline Loan or Tranche B Swingline Loan.
“Syndication Agent” means each of Citibank, N.A., and Wells Fargo Bank, National
Association, in its capacity as a syndication agent in respect of the credit
facilities established hereunder.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Tranche A Commitments, the Tranche A Revolving Loans, the Tranche A
Letters of Credit and the Tranche A Swingline Loans (“Tranche A”) and (b) the



--------------------------------------------------------------------------------

29

Tranche B Commitments, the Tranche B Revolving Loans, the Tranche B Letters of
Credit and the Tranche B Swingline Loans (“Tranche B”).
“Tranche A Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche A Revolving Loans and to acquire participations in
Tranche A Letters of Credit and Tranche A Swingline Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Lender’s Tranche
A Revolving Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.10, (b) increased from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Tranche A Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Tranche A Commitment, as the case may be. The aggregate amount of
Tranche A Commitments on the Effective Date is US$152,000,000.
“Tranche A Competitive Loan” means a Competitive Loan that is made pursuant to a
Competitive Bid Request that designates such Competitive Loan to be made in
response thereto as a Tranche A Competitive Loan.
“Tranche A LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Tranche A Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements made in respect of Tranche A Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Tranche A LC Exposure of any Tranche A Lender at any time shall
be its Applicable Percentage of the total Tranche A LC Exposure at such time.
“Tranche A Lender” means a Lender with a Tranche A Commitment or Tranche A
Revolving Credit Exposure.
“Tranche A Letter of Credit” means a Letter of Credit that is designated as a
Tranche A Letter of Credit pursuant to the notice of the applicable Borrower
requesting such Letter of Credit as contemplated by Section 2.06(b).
“Tranche A Revolving Credit Exposure” means, with respect to any Tranche A
Lender at any time, the sum of (a) the outstanding principal amount of such
Tranche A Lender’s Tranche A Revolving Loans and (b) its Tranche A LC Exposure
and Tranche A Swingline Exposure at such time.
“Tranche A Revolving Loan” means a Loan made pursuant to Section 2.01(a). Each
Tranche A Revolving Loan shall be an ABR Loan or a LIBOR Loan.
“Tranche A Swingline Exposure” means, at any time, the aggregate principal
amount of all Tranche A Swingline Loans outstanding at such time. The Tranche A
Swingline Exposure of any Tranche A Lender at any time shall be its Applicable
Percentage of the total Tranche A Swingline Exposure at such time.



--------------------------------------------------------------------------------

30

“Tranche A Swingline Loan” means a Loan made pursuant to Section 2.05 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche A Swingline Loan.
“Tranche B Commitment” means, with respect to each Lender, the commitment of
such Lender to make Tranche B Revolving Loans and to acquire participations in
Tranche B Letters of Credit and Tranche B Swingline Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Lender’s Tranche
B Revolving Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.10, (b) increased from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Tranche B Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Tranche B Commitment, as the case may be. The aggregate amount of Tranche B
Commitments on the Effective Date is US$1,148,000,000.
“Tranche B Competitive Loan” means a Competitive Loan that is made pursuant to a
Competitive Bid Request that designates such Competitive Loan to be made in
response thereto as a Tranche B Competitive Loan.
“Tranche B LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Tranche B Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements made in respect of Tranche A Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Tranche B LC Exposure of any Tranche A Lender at any time shall
be its Applicable Percentage of the total Tranche B LC Exposure at such time.
“Tranche B Lender” means a Lender with a Tranche B Commitment or a Tranche B
Revolving Credit Exposure.
“Tranche B Letter of Credit” means a Letter of Credit that is designated as a
Tranche B Letter of Credit pursuant to the notice of the applicable Borrower
requesting such Letter of Credit as contemplated by Section 2.06(b). As of the
Effective Date, each Existing Letter of Credit shall constitute a Tranche B
Letter of Credit as though issued pursuant to this Agreement on the Effective
Date.
“Tranche B Revolving Credit Exposure” means, with respect to any Tranche B
Lender at any time, the aggregate amount of the sum (a) the U.S. Dollar
Equivalents of such Tranche B Lender’s outstanding Tranche B Revolving Loans and
(b) its Tranche B LC Exposure and Tranche B Swingline Exposure at such time.
“Tranche B Revolving Loan” means a Loan made pursuant to Section 2.01(b). Each
Tranche B Revolving Loan denominated in U.S. Dollars shall be an ABR Loan or a
LIBOR Loan. Each Tranche B Revolving Loan denominated in Sterling or a
Designated Committed Alternative Currency shall be a LIBOR Loan. Each Tranche B
Revolving Loan denominated in Euros shall be a EURIBOR Loan.



--------------------------------------------------------------------------------

31

“Tranche B Swingline Exposure” means, at any time, the aggregate principal
amount of all Tranche B Swingline Loans outstanding at such time. The Tranche B
Swingline Exposure of any Tranche B Lender at any time shall be its Applicable
Percentage of the total Tranche B Swingline Exposure at such time.
“Tranche B Swingline Loan” means a Loan made pursuant to Section 2.05 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche B Swingline Loan.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the
Alternate Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO
Rate, the EURIBO Rate or a Fixed Rate.
“UK Borrower” means any Subsidiary Borrower (i) that is organized under the laws
of the United Kingdom or (ii) any payments of which hereunder or under any other
Loan Document are potentially subject to withholding Taxes imposed by the laws
of the United Kingdom.
“UK DTTP Scheme” means the Double Taxation Treaty Passport Scheme administered
by HMRC.
“U.S. Dollar Equivalent” means, on any Denomination Date, (a) with respect to
any amount in U.S. Dollars, such amount and (b) with respect to any amount in
any currency other than U.S. Dollars, the equivalent in U.S. Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.
“U.S. Dollars” or “US$” or “$” refers to lawful money of the United States of
America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30)of the Code.
“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) above, or imposed elsewhere.
“VAT Subject Party” has the meaning set forth in Section 2.18(f)(ii).



--------------------------------------------------------------------------------

32

“VAT Supplier” has the meaning set forth in Section 2.18(f)(ii).
“VAT Recipient” has the meaning set forth in Section 2.18(f)(ii).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche A
Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class and
Type (e.g., a “Tranche A LIBOR Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Tranche A Revolving Borrowing”) or
by Type (e.g., a “LIBOR Revolving Borrowing”) or by Class and Type (e.g., a
“Tranche A LIBOR Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application or interpretation thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in



--------------------------------------------------------------------------------

33

effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (b) notwithstanding any other provision contained
herein, (i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Company or
any Subsidiary at “fair value”, as defined therein and (ii) for purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or capital lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update –
Leases (Topic 840) issued August 17, 2010, or any successor proposal.
SECTION 1.05.    Currency Translation. The Administrative Agent shall determine
the U.S. Dollar Equivalent of any Revolving Borrowing denominated in a Committed
Alternative Currency or in a Designated Committed Alternative Currency, as of
the date of the commencement of the initial Interest Period therefor and as of
the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to U.S. Dollars
in effect on the date that is three Business Days prior to the date on which the
applicable Interest Period shall commence, and each such amount shall be the
U.S. Dollar Equivalent of such Borrowing until the next required calculation
thereof pursuant to this sentence. The Administrative Agent shall notify the
Company and the Tranche B Lenders of each calculation of the U.S. Dollar
Equivalent of each such Revolving Borrowing. Notwithstanding the foregoing, for
purposes of any determination of the CAM Percentages, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
U.S. Dollars shall be translated into U.S. Dollars at currency exchange rates in
effect on the date of such determination.


ARTICLE II


The Credits


SECTION 2.01.    Commitments. (a)Tranche A Commitments. Subject to the terms and
conditions set forth herein, each Tranche A Lender agrees to make Tranche A
Revolving Loans denominated in U.S. Dollars to any Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Tranche A Lender’s Tranche A Revolving Credit Exposure
exceeding such Tranche A Lender’s Tranche A Commitment or (ii) the sum of the
total Tranche A Revolving Credit Exposures plus the aggregate principal amount
of outstanding Tranche A Competitive Loans exceeding the total Tranche A
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, a Borrower may borrow, prepay and reborrow Tranche A Revolving
Loans.



--------------------------------------------------------------------------------

34

(b)    Tranche B Commitments. Subject to the terms and conditions set forth
herein, each Tranche B Lender agrees to make Tranche B Revolving Loans
denominated in U.S. Dollars, in any Committed Alternative Currency or in any
Designated Committed Alternative Currency to any Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (A) such Tranche B Lender’s Tranche B Revolving Credit Exposure
exceeding such Tranche B Lender’s Tranche B Commitment, (B) the sum of the total
Tranche B Revolving Credit Exposures plus the aggregate principal amount of
outstanding Tranche B Competitive Loans exceeding the total Tranche B
Commitments or (C) the aggregate principal amount of the Tranche B Revolving
Loans denominated in an Alternative Currency exceeding US$350,000,0000. Within
the foregoing limits and subject to the terms and conditions set forth herein, a
Borrower may borrow, prepay and reborrow Tranche B Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a)Each Tranche A Revolving Loan shall be
made as part of a Tranche A Revolving Borrowing consisting of Tranche A
Revolving Loans of the same Type made by the Tranche A Lenders ratably in
accordance with their respective Tranche A Commitments. Each Tranche B Revolving
Loan shall be made as part of a Tranche B Revolving Borrowing consisting of
Tranche B Revolving Loans of the same Type and currency made by the Tranche B
Lenders ratably in accordance with their respective Tranche B Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Subject to Section 2.15, (i) each Revolving Borrowing denominated in U.S.
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, (ii) each
Revolving Borrowing denominated in Sterling or a Designated Committed
Alternative Currency shall be comprised entirely of LIBOR Loans, (iii) each
Revolving Borrowing denominated in Euros shall be comprised entirely of EURIBOR
Loans and (iv) each Competitive Borrowing shall be comprised entirely of LIBOR
Loans, EURIBOR Loans or Fixed Rate Loans, in each case as the applicable
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan unless otherwise agreed by the applicable Borrower and the applicable
Swingline Lender pursuant to Section 2.14(e). Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the applicable Borrower to repay such Loan in accordance with
the terms of this Agreement and shall not result in any increased costs under
Section 2.16 or any obligation by the applicable Borrower to make any payment
under Section 2.18 in excess of the amounts, if any, that such Lender would be
entitled to claim under Section 2.16 or 2.18, as applicable, without giving
effect to such change in lending office.



--------------------------------------------------------------------------------

35

(c)    At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$1,000,000 and not less than US$10,000,000; provided that an ABR
Revolving Borrowing of either Class may be in an aggregate amount (i) that is
equal to the entire unused balance of the total Commitments of such Class, or
(ii) that is required to finance the reimbursement of an LC Disbursement of such
Class or that is required to finance the repayment of outstanding Swingline
Loans of such Class as contemplated by paragraph (d) below. Each Competitive
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$10,000,000 (or, in the case of a Competitive
Borrowing made in an Alternative Currency, a Dollar Amount of not less than
US$10,000,000). Each Swingline Loan shall be in an amount that is an integral
multiple of US$100,000 and not less than US$500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 25 LIBOR Revolving Borrowings and
EURIBOR Revolving Borrowings outstanding.
(d)    Subject to Section 2.05, at the request of a Swingline Lender, the
Lenders of the applicable Class will be required to make ABR Revolving Loans of
the applicable Class on the Business Day immediately preceding the last day of
any calendar quarter in an aggregate amount equal to the principal amount of
such Swingline Lender’s Swingline Loans of such Class then outstanding, the
proceeds of which shall be applied to repay such Swingline Loans.
(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request (a) in the case of a LIBOR Borrowing denominated in U.S. Dollars, not
later than 11:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a LIBOR Borrowing denominated in Sterling
or a Designated Committed Alternative Currency or a EURIBOR Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing and (c) in the case of an ABR Borrowing (other than a Swingline Loan),
not later than 10:00 a.m., Local Time, on the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and shall be made by hand
delivery or telecopy to the Administrative Agent of a duly completed and
executed Borrowing Request in the form of Exhibit E (or, in the case of any
Borrowing denominated in U.S. Dollars, by telephone notification, confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a duly
completed and executed Borrowing Request in the form of Exhibit E).



--------------------------------------------------------------------------------

36

Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Sections 2.01 and 2.02:
(i)
the identity of the Borrower in respect of the requested Borrowing;

(ii)
the Class of such Borrowing;

(iii)
the currency and the aggregate principal amount of such Borrowing;

(iv)
the date of such Borrowing, which shall be a Business Day;

(v)
the Type of such Borrowing;

(vi)
in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

(vii)
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.08; and

(viii)
in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), the identity
of the Issuing Bank that made such LC Disbursement.

Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
applicable Borrower and, if so rejected, will be of no force or effect. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Competitive Bid Procedure. (a)Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans of either
Class; provided that the sum of the total Revolving Credit Exposures of a Class
plus the aggregate principal amount of outstanding Competitive Loans of such
Class at any time shall not exceed the total Commitments of such Class. To
request Competitive Bids, the applicable Borrower shall notify the
Administrative Agent of such request by (w) in the case of a LIBOR Borrowing
denominated in U.S. Dollars, not later than 11:00 a.m., Local Time, four
Business Days before the date of the proposed Borrowing, (x) in the case of a
EURIBOR Borrowing, not later than 11:00 a.m., Local Time, six Business Days
before the date of the proposed Borrowing, (y) in the case of a Fixed Rate
Borrowing denominated in U.S. Dollars, not later than 10:00 a.m., Local Time,
one Business Day before the date of the proposed Borrowing and (z) in the case
of a Competitive Borrowing to be made in an



--------------------------------------------------------------------------------

37

Alternative Currency (other than Euros) in accordance with subsection (g) of
this Section, not later than 10:00 a.m., Local Time, six Business Days before
the date of the proposed Borrowing; provided that the Borrowers may submit up to
(but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such Competitive Bid Request shall
be irrevocable and shall be made by hand delivery or telecopy to the
Administrative Agent of a duly completed and executed Competitive Bid Request in
the form of Exhibit F (or, in the case of any Borrowing denominated in U.S.
Dollars, by telephone notification, confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a duly completed and executed
Competitive Bid Request in the form of Exhibit F). Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:
(i)
the identity of the Borrower in respect of the requested Borrowing;

(ii)
whether such Borrowing is to be a Borrowing of Tranche A Competitive Loans or
Tranche B Competitive Loans;

(iii)
the aggregate principal amount of the requested Borrowing (expressed in U.S.
Dollars);

(iv)
the date of such Borrowing, which shall be a Business Day;

(v)
the Type of such Borrowing;

(vi)
the currency in which the proposed Borrowing is to be made, which shall be U.S.
Dollars or, subject to paragraph (g) of this Section, an Alternative Currency;

(vii)
the Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(viii)
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.08.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b)    Each Lender of the applicable Class may (but shall not have any
obligation to) make one or more Competitive Bids to the applicable Borrower in
response to a Competitive Bid Request. Each Competitive Bid by a Lender must be
in a form approved by the Administrative Agent and must be received by the
Administrative Agent by telecopy, in the case of (i) a LIBOR Competitive
Borrowing denominated in U.S. Dollars, not later than 9:30 a.m., Local Time,
three



--------------------------------------------------------------------------------

38

Business Days before the proposed date of such Competitive Borrowing, (ii) a
EURIBOR Competitive Borrowing, not later than 9:30 a.m., Local Time, five
Business Days before the proposed date of such Competitive Borrowing, (iii) a
Fixed Rate Borrowing denominated in U.S. Dollars, not later than 9:30 a.m.,
Local Time, on the proposed date of such Competitive Borrowing and (iv) a
Competitive Borrowing to be made in an Alternative Currency (other than Euros),
not later than 9:30 a.m., Local Time, five Business Days before the proposed
date of such Competitive Borrowing. Competitive Bids that do not conform
substantially to the form approved by the Administrative Agent may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be expressed in U.S. Dollars and be a
minimum of US$5,000,000 and an integral multiple of US$1,000,000 and which may
equal the entire principal amount of the Competitive Borrowing requested by the
applicable Borrower) of the Competitive Loan or Loans that the Lender is willing
to make, (ii) the Competitive Bid Rate or Rates at which the Lender is prepared
to make such Loan or Loans (expressed as a percentage rate per annum in the form
of a decimal to no more than four decimal places), (iii) the currency in which
such Loan or Loans will be made and (iv) the Interest Period applicable to each
such Loan and the last day thereof.
(c)    The Administrative Agent shall promptly notify the applicable Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
(d)    Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid. The applicable Borrower shall notify
the Administrative Agent by telephone, confirmed promptly by telecopy in a form
approved by the Administrative Agent, whether and to what extent it has decided
to accept or reject each Competitive Bid, (i) in the case of a LIBOR Competitive
Borrowing, not later than 10:30 a.m., Local Time, three Business Days before the
date of the proposed Competitive Borrowing, (ii) in the case of a EURIBOR
Competitive Borrowing, not later than 10:30 a.m., Local Time, five Business Days
before the date of the proposed Competitive Borrowing, (iii) in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., Local Time, on the proposed
date of the Competitive Borrowing and (iv) in the case of a Competitive
Borrowing to be made in an Alternative Currency (other than Euros), not later
than 10:30 a.m., Local Time, five Business Days before the proposed date of such
Competitive Borrowing; provided that (i) the failure of such Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) such
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if such Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by such
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, such Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive



--------------------------------------------------------------------------------

39

Bids at such Competitive Bid Rate, shall be made pro rata in accordance with the
amount of each such Competitive Bid, and (v) except pursuant to clause (iv)
above, no Competitive Bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a minimum principal amount of US$5,000,000 and an
integral multiple of US$1,000,000; provided further that if a Competitive Loan
must be in an amount less than US$5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of US$1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of US$1,000,000 in a manner determined by such Borrower. A notice
given by the applicable Borrower pursuant to this paragraph shall be
irrevocable.
(e)    The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f)        If the Administrative Agent shall elect to submit a Competitive Bid
in its capacity as a Lender, it shall submit such Competitive Bid directly to
the applicable Borrower at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
(g)    Any Borrower may request Competitive Loans in an Alternative Currency,
subject to the terms and conditions of this subsection (g), in addition to the
other conditions applicable to such Loans hereunder. Any request for Competitive
Loans in an Alternative Currency shall be subject to the following conditions:
(i)
after giving effect to any Competitive Borrowing in an Alternative Currency, the
aggregate Dollar Amount of all outstanding Competitive Loans denominated in
Alternative Currencies shall not exceed US$250,000,000, and

(ii)
if there shall occur at or prior to 10:00 a.m., Local Time, on the date of any
Competitive Borrowing to be denominated in an Alternative Currency any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would, in the reasonable
opinion of any Lender that shall have offered to make any Competitive Loan in
connection with such Borrowing, make it impracticable for such Lender’s Loan to
be denominated in such Alternative Currency, then such Lender may by notice to
the applicable Borrower and the Administrative Agent withdraw its offer to make
such Loan.

Any Competitive Loan which is to be made in an Alternative Currency in
accordance with this subsection (g) shall be advanced in the Equivalent Amount
of the



--------------------------------------------------------------------------------

40

Dollar Amount thereof and shall be repaid or prepaid in such Alternative
Currency in the amount borrowed. Interest payable on any Loan denominated in an
Alternative Currency shall be paid in such Alternative Currency.
For purposes of determining whether the aggregate principal amount of Loans
outstanding hereunder exceeds any applicable limitation expressed in U.S.
Dollars, each Competitive Loan denominated in an Alternative Currency shall be
deemed to be in a principal amount equal to the Dollar Amount thereof. The
Dollar Amount of any Competitive Loan with an Interest Period exceeding three
months in duration shall be adjusted on each date that would have been the last
day of an Interest Period for such Loan if such Loan had successive Interest
Periods of three months duration. Each such adjustment shall be made by the
Lender holding such Loan by determining the amount in U.S. Dollars that would be
required in order to result in an Equivalent Amount in the applicable
Alternative Currency equal to the principal amount of the applicable Loan
outstanding on the date of the adjustment, and the amount in U.S. Dollars so
determined shall be the Dollar Amount of such Loan unless and until another
adjustment is required hereby. Each Lender that makes a Competitive Loan
denominated in an Alternative Currency agrees to determine any such adjustments
if and when required to be made pursuant to this paragraph and to notify the
applicable Borrower and the Administrative Agent of each such adjustment
promptly upon making such determination.
SECTION 2.05.    Swingline Loans. (a)Subject to the terms and conditions set
forth herein, the Swingline Lenders agree to make Swingline Loans denominated in
U.S. Dollars to any Borrower from time to time during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all outstanding Swingline Loans exceeding
US$180,000,000 or (ii) the sum of the total Revolving Credit Exposures of the
applicable Class plus the aggregate principal amount of outstanding Competitive
Loans of such Class exceeding the total Commitments of such Class; provided that
(A) no Swingline Loans will be made on the last day of any calendar quarter and
(B) if any Swingline Loans of either Class are outstanding on the Business Day
immediately preceding the last day of any calendar quarter, the Lenders will be
required, if requested by a Swingline Lender, to make ABR Revolving Loans of
such Class on such day in an equivalent amount, the proceeds of which will be
applied to repay such Swingline Loans. Within the foregoing limits and subject
to the terms and conditions set forth herein, a Borrower may borrow, prepay and
reborrow Swingline Loans.
(b)    To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., Local Time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan and whether
such Swingline Loan is to be a Tranche A Swingline Loan or a Tranche B Swingline
Loan. The Administrative Agent will promptly advise the Swingline Lenders of any
such notice received from such Borrower. The Swingline Lenders shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
general deposit account of such Borrower with the Administrative



--------------------------------------------------------------------------------

41

Agent (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank identified in such notice) by 3:00 p.m., Local Time, on
the requested date of such Swingline Loan. Each Swingline Lender shall be
required to make available 331/3% of each Swingline Loan requested by such
Borrower. No Swingline Lender shall be required to make available any Swingline
Loan if such Loan would cause the aggregate amount of outstanding Swingline
Loans of such Swingline Lender to exceed US$60,000,000.
(c)    A Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day (i) require the
Tranche A Lenders to acquire participations on such Business Day in all or a
portion of such Swingline Lender’s Tranche A Swingline Loans outstanding or
(ii) require the Tranche B Lenders to acquire participations on such Business
Day in all or a portion of such Swingline Lender’s Tranche B Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Tranche A Lenders or Tranche B Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Tranche A Lender or Tranche B Lender, as the case may be, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Tranche A Lender and Tranche B Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Tranche A
Commitments or Tranche B Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Tranche
A Lender and Tranche B Lender shall comply with its obligations under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.08 with respect to Loans made by such Lender (and
Section 2.08 shall apply, mutatis mutandis, to the payment obligations of the
Tranche A Lenders and Tranche B Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Tranche A Lenders or Tranche B Lenders, as the case may be. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the applicable Swingline Lender. Any amounts received by a Swingline Lender
from a Borrower (or other party on behalf of a Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders of the applicable Class that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such



--------------------------------------------------------------------------------

42

payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to such Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. (a) General. Upon the satisfaction (or
waiver in accordance with Section 10.02) of the conditions specified in Section
4.01, on the Effective Date, each Existing Letter of Credit will automatically,
without any action on the part of any Person, be deemed to be a Tranche B Letter
of Credit issued hereunder for the account of the applicable Borrower that is
the account party for such Existing Letter of Credit for all purposes of this
Agreement and the other Loan Documents. In addition, subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit for its own account (for its own behalf or on behalf of any Subsidiary),
denominated in U.S. Dollars and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by such
Borrower to, or entered into by such Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control,
and any obligations or liabilities imposed on such Borrower under any such
letter of credit application (including by reason of rights or remedies granted
to an Issuing Bank) shall be disregarded (it being understood that this
Agreement sets forth all obligations and liabilities of such Borrower with
respect to Letters of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the relevant Issuing Bank selected by such Borrower to issue such Letter of
Credit and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. In the case of any such notice requesting the
issuance of a Letter of Credit, such notice also shall specify whether such
Letter of Credit is to be a Tranche A Letter of Credit or a Tranche B Letter of
Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the



--------------------------------------------------------------------------------

43

applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed US$450,000,000, (ii) the sum of the total Revolving Credit
Exposures of the applicable Class plus the aggregate principal amount of
outstanding Competitive Loans of such Class shall not exceed the total
Commitments of such Class and (iii) the LC Exposure attributable to the Letters
of Credit issued by any Issuing Bank (and its Affiliates) shall not exceed such
Issuing Bank’s LC Commitment.
(c)    Expiration Date. Except as set forth in Section 2.06(l), each Letter of
Credit shall expire at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date; provided that any Letter of Credit may provide for the automatic
renewal or extension thereof at the scheduled expiry thereof if (A) such Letter
of Credit also provides that the Issuing Bank in respect thereof may, by notice
to the beneficiary, elect not to so renew or extend such Letter of Credit and
(B) any such renewal or extension shall be for a period that expires at a date
that complies (except as set forth in Section 2.06(l)) with clauses (i) and (ii)
above.
(d)    Participations. By the issuance of a Letter of Credit of either Class (or
an amendment to a Letter of Credit of either Class increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, the Issuing Bank in respect of such Letter of Credit hereby
grants to each Lender of such Class, and each such Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit (including each
Existing Letter of Credit) equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender of a Class hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement of such Class made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to such Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit of the applicable Class is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments of either Class, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Lenders for damages caused by such Issuing Bank’s gross
negligence or willful misconduct.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall



--------------------------------------------------------------------------------

44

reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if such Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by such Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with an ABR Revolving Borrowing (if such LC Disbursement is not less
than US$10,000,000) or Swingline Loan (if such LC Disbursement is not less than
US$500,000) in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan, as applicable. If such
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable Class of the applicable LC Disbursement,
the payment then due from such Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender of the applicable Class shall pay to the Administrative Agent
its Applicable Percentage of the payment then due from such Borrower, in the
same manner as provided in Section 2.08 with respect to Loans made by such
Lender (and Section 2.08 shall apply, mutatis mutandis, to the payment
obligations of the Lenders of the applicable Class), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders of the applicable Class. Promptly following receipt by
the Administrative Agent of any payment from such Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders of the applicable Class
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve such Borrower of its obligation to reimburse such LC
Disbursement.
(f)        Obligations Absolute. The applicable Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of



--------------------------------------------------------------------------------

45

such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to such Borrower to the extent of any direct or
actual damages (as opposed to consequential damages, claims in respect of which
are hereby waived by such Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit issued by it comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)        Disbursement Procedures. An Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;



--------------------------------------------------------------------------------

46

provided that if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.14(f) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.
(i)        Replacement of Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the applicable Borrower or
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.13(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)        Addition of Issuing Bank. The Company may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an Issuing Bank pursuant to this paragraph (j) shall be deemed to
be an “Issuing Bank” for the purposes of this Agreement (in addition to being a
Lender) with respect to Letters of Credit issued by such Lender.
(k)        Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date in respect
of Letters of Credit issued for the account of such Borrower plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company or such
Borrower described in clause (i) or (j) of Section 7.01. The applicable Borrower
also shall deposit cash collateral in accordance with this paragraph as and to
the extent required by Section 2.23. Each



--------------------------------------------------------------------------------

47

such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Company and such Borrower
under the Loan Documents. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys received from a Borrower
and deposited in such account shall be applied by the Administrative Agent to
reimburse any Issuing Bank for LC Disbursements in respect of Letters of Credit
issued for such Borrower’s account and for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of such Borrower for such LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to (i)
the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure and (ii) in the case of any such application at a time when
any Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of such Borrower under this Agreement. If a Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, (i) such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived and (ii) from time to time there
shall be returned to such Borrower an amount equal to the excess, if any, of the
amount of cash collateral then held hereunder over the amount of LC Exposure and
accrued and unpaid interest thereon. If a Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.23, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower as
promptly as practicable to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Default shall have occurred
and be continuing.
(l)    Any Borrower may request that an Issuing Bank allow, and an Issuing Bank
may (in its sole discretion) agree to allow, one or more Letters of Credit
issued by it to expire later than permitted by Section 2.06(c). Any such Letter
of Credit is referred to herein as an “Extended Letter of Credit”. The following
provisions shall apply to any Extended Letter of Credit, notwithstanding any
contrary provision set forth in this Agreement.
(i)
The participations of each Lender in each Extended Letter of Credit shall
terminate at the close of business on the date that is five Business Days prior
to the Maturity Date, with the effect that the Lenders shall not have any
obligations to acquire participations in any LC Disbursement made thereafter
(other than in respect of demands for drawings submitted prior to such
termination).




--------------------------------------------------------------------------------

48

(ii)
On a date to be determined by the applicable Issuing Bank (in its sole
discretion), the applicable Borrower shall deposit with such Issuing Bank an
amount in cash equal to the LC Exposure as of such date attributable to the
Extended Letters of Credit issued by such Issuing Bank for the account of such
Borrower. Each such deposit shall be held by the applicable Issuing Bank as
collateral for the obligations of such Borrower in respect of such Extended
Letters of Credit. The applicable Issuing Bank shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the applicable Issuing Bank
and at applicable Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the applicable Issuing
Bank to reimburse LC Disbursements in respect of such Extended Letters of Credit
issued for the account of the applicable Borrower for which such Issuing Bank
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of such Borrower for the LC
Exposure at such time. If any Extended Letter of Credit expires or is
terminated, then within three Business Days thereafter the relevant Issuing Bank
shall return to such Borrower cash collateral then held attributable to such
Extended Letter of Credit (after deducting therefrom any amounts owed to such
Issuing Bank by such Borrower that are then due).

(iii)
After the close of business on the date that is five Business Days prior to the
Maturity Date, the fees that would have accrued pursuant to clause (i) of
Section 2.13(b) (if the participations of the Lenders in the Extended Letters of
Credit had not terminated) shall continue to accrue on the LC Exposure in
respect of each Extended Letter of Credit and shall be payable to the applicable
Issuing Bank for its own account.

(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (with a copy to the Company) (i) on or prior to each
Business Day on which such Issuing Bank issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension and
face amounts of the Letters of Credit issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), it being
understood that such Issuing Bank shall not effect any issuance, renewal,
extension or amendment resulting in an increase in the aggregate amount of the
Letters of Credit issued by it without first obtaining written confirmation from
the Administrative Agent that such increase is then permitted under this
Agreement (and the Administrative Agent shall promptly provide such
confirmation), (ii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iii) on any Business
Day on which the applicable Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and amount of



--------------------------------------------------------------------------------

49

such LC Disbursement and (iv) on any other Business Day, such other information
as the Administrative Agent, or any Lender through the Administrative Agent,
shall reasonably request as to the Letters of Credit issued by such Issuing
Bank.
(n)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
(o)    Independence and Governing Rules. (i) Each Borrower acknowledges that the
rights and obligations of each Issuing Bank under each Letter of Credit are
independent of the existence, performance or nonperformance of any contract or
arrangement underlying the Letter of Credit, including contracts or arrangements
between the applicable Issuing Bank and the applicable Borrower and between the
applicable Borrower and the beneficiary of the Letter of Credit. Each Issuing
Bank may, without incurring any liability to the applicable Borrower or
impairing its entitlement to reimbursement under this Agreement, honor a demand
under a Letter of Credit despite notice from the applicable Borrower of, and
without any duty to inquire into, any defense to payment or any adverse claims
or other rights against the beneficiary of the Letter of Credit or any other
person. No Issuing Bank shall have any duty to request or require the
presentation of any document, including any default certificate, not required to
be presented under the terms and conditions of a Letter of Credit. No Issuing
Bank shall have any duty to seek any waiver of discrepancies from any Borrower,
nor any duty to grant any waiver of discrepancies that the applicable Borrower
approves or requests. No Issuing Bank shall have any duty to extend the
expiration date or term of a Letter of Credit or to issue a replacement letter
of Letter of Credit on or before the expiration date of a Letter of Credit or
the end of such term.
(ii)    Each Borrower agrees that each Letter of Credit shall be governed by the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce (“ICC”) Publication No. 600 (2007 Revision) (the “UCP 600”) or, at the
applicable Issuing Bank’s option, such later revision thereof in effect at the
time of issuance of the Letter of Credit (as so chosen for the Letter of Credit,
the “UCP”) or the International Standby Practices 1998, ICC Publication No. 590
or, at the applicable Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “ISP”, and each of the UCP and the ISP, an “ICC Rule”).
Each Issuing Bank’s privileges, rights and remedies under such ICC Rules shall
be in addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein. The UCP and the ISP (or such later revision of
either) shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof. Each Borrower
agrees that for matters not addressed by the chosen ICC Rule, the Letter of
Credit shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws. If, at the applicable



--------------------------------------------------------------------------------

50

Borrower’s request, the Letter of Credit expressly chooses a state or country
law other than New York State law and United States Federal law or is silent
with respect to the choice of an ICC Rule or a governing law, no Issuing Bank
shall be liable for any payment, cost, expense or loss resulting from any action
or inaction taken by such Issuing Bank if such action or inaction is or would be
justified under an ICC Rule, New York law, applicable United States Federal law
or the law governing the Letter of Credit.
SECTION 2.07.    [Intentionally Omitted.]
SECTION 2.08.    Funding of Borrowings. (a)Each Lender shall (i) make each Loan
to be made by it hereunder on the proposed date thereof, in the case of Loans
denominated in U.S. Dollars or Revolving Loans denominated in a Committed
Alternative Currency or in a Designated Committed Alternative Currency, by wire
transfer of immediately available funds in the applicable currency by
12:00 noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders or (ii) subject to
the provisions of Section 2.04, make each Competitive Loan to be made by it
hereunder, in the case of Competitive Loans denominated in an Alternative
Currency, by making available the Equivalent Amount of such Alternative Currency
(in such funds as may then be customary for the settlement of international
transactions in the Alternative Currency) by 12:00 noon, local time at the place
of payment, to the account of the Administrative Agent at such place as shall
have been notified by the Administrative Agent to the Lenders participating in
such Borrowing by not less than five Business Days’ notice; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent, and designated by such Borrower in the
applicable Borrowing Request or Competitive Bid Request (or, in the case of a
Borrowing made in an Alternative Currency, to an account mutually agreed between
such Borrower and the Administrative Agent for funding such Borrowing); provided
that  ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank and (ii) ABR Revolving Loans
made to refinance outstanding Swingline Loans as provided in Section 2.02(d)
shall be remitted by the Administrative Agent to the applicable Swingline
Lender.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such



--------------------------------------------------------------------------------

51

Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of such Borrower,
the interest rate applicable to the Loans included in such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.09.    Interest Elections. (a)Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a LIBOR
Revolving Borrowing or a EURIBOR Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election, by the time and date
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing in the same currency and of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and shall be made by
hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower (or, in the case of any Borrowing denominated in U.S.
Dollars, by telephone notification, confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable
Borrower). Without limiting the rights of any Borrower to repay outstanding
Borrowings or to make Borrowings in any currency permitted hereunder, (i) no
Borrower shall be permitted to change the Borrower or currency of any particular
Borrowing once it has been made and (ii) each conversion or continuation of a
Borrowing shall comply with the applicable provisions of Section 2.02.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the




--------------------------------------------------------------------------------

52

information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
in the case of an election resulting in a Borrowing, the Type of the resulting
Borrowing; and

(iv)
in the case of an election resulting in a Borrowing, if the resulting Borrowing
is to be a LIBOR Borrowing or a EURIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR or EURIBOR Revolving
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request (i) with respect to a LIBOR Revolving Borrowing denominated in U.S.
Dollars prior to the end of the Interest Period applicable thereto, then, unless
such Borrowing is repaid as provided herein, at the end of such Interest Period
such Borrowing shall be continued as a Borrowing of the same Type with an
Interest Period one month’s duration or (ii) with respect to a LIBOR Revolving
Borrowing denominated in a Committed Alternative Currency or a Designated
Committed Alterative Currency or a EURIBOR Revolving Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of the Interest Period such Borrowing shall be
continued as a Borrowing of the same Type with an Interest Period of one month’s
duration.
(f)        Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in U.S. Dollars may be converted to or continued as a LIBOR
Borrowing, (ii) unless repaid, each LIBOR Borrowing denominated in U.S. Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Revolving Borrowing denominated
in a Committed Alternative Currency or a Designated Committed Alterative
Currency shall be continued as a LIBOR Borrowing or a EURIBOR Borrowing, as the
case may be, with an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

53

SECTION 2.10.    Termination, Reduction and Extension of Commitments. (a) Unless
previously terminated, the Commitments of each Class shall terminate on the
Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments of either Class; provided that (i) each reduction of the Commitments
of either Class shall be in an amount that is an integral multiple of
US$5,000,000 and not less than US$10,000,000 and (ii) the Company shall not
terminate or reduce the Commitments of either Class if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.12, the sum
of the Revolving Credit Exposures of such Class plus the aggregate principal
amount of outstanding Competitive Loans of such Class would exceed the total
Commitments of such Class.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of either Class under paragraph (b) of this
Section at least five Business Days (or such lesser number of days as may be
acceptable to the Administrative Agent) prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments of either Class delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
either Class shall be permanent. Each reduction of the Commitments of either
Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments of such Class.
(d) (i)    The Company may, by delivery of a written request (a “Maturity Date
Extension Request”) to the Administrative Agent (which shall promptly deliver a
copy to each of the Lenders) not less than 30 days and not more than 60 days
prior to the first or second anniversary of the Effective Date, request that the
Lenders extend the Maturity Date for an additional period of one year (the
“Extended Maturity Date”); provided that there shall be no more than two
extensions of the Maturity Date pursuant to this Section. Each Lender shall, by
notice to the Company and the Administrative Agent given not later than the 15th
day after the date of the Administrative Agent’s receipt of the Company’s
Maturity Date Extension Request (or such other date as the Company and the
Administrative Agent may otherwise agree, which may include extensions of any
previously announced date; such date, the “Extension Date”), advise the Company
whether or not it agrees to the requested extension (each such Lender agreeing
to a requested extension being called a “Consenting Lender”, and each such
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Company and the Administrative
Agent by such Extension



--------------------------------------------------------------------------------

54

Date shall be deemed to have declined to agree to such extension and shall be a
Declining Lender. If Lenders holding 66⅔% of the aggregate Commitments shall
have agreed to a Maturity Date Extension Request by the Extension Date, then the
Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect. The decision to agree or
withhold agreement to any Maturity Date Extension Request shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”).
(ii)
It is understood that the Company shall have the right, pursuant to
Section 2.20(b), at any time prior to the Existing Maturity Date, to replace a
Declining Lender with a Lender or other financial institution that will agree to
the applicable Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender as of the date it agrees
to replace such Declining Lender.

(iii)
Notwithstanding the foregoing provisions of this Section 2.10, no extension of
the Existing Maturity Date shall be effective with respect to any Lender unless,
on and as of the Extension Date in respect of such extension, the conditions set
forth in Section 4.02 shall be satisfied (with all references in such Section to
a Borrowing being deemed to be references to such extension) and the
Administrative Agent shall have received a certificate to that effect, dated as
of such Extension Date, and executed by a Financial Officer.

(iv)
On the Existing Maturity Date, if there remain any Declining Lenders and any
Revolving Loans are outstanding, each applicable Borrower (A) shall prepay all
Revolving Loans then outstanding (including all accrued but unpaid interest
thereon), together with all fees and any other amounts due and owing hereunder
to such Declining Lenders and (B) may, at its option, fund such prepayment by
simultaneously borrowing Revolving Loans of Class or Classes and the Types and
for the Interest Periods specified in a Borrowing Request delivered pursuant to
Section 2.03, which Revolving Loans shall be made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class or Classes
(calculated after giving effect to the termination of the Commitments of the
Declining Lenders). The payments made pursuant to clause (A) above in respect of
each LIBOR Loan or EURIBOR Loan shall be subject to Section 2.17.

SECTION 2.11.    Repayment of Loans; Evidence of Debt. (a)Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender owing by such Borrower to such Lender on the Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Competitive Loan owing by such Borrower on the last day of the
Interest Period applicable to such Loan and (iii) to each Swingline Lender the
then unpaid principal amount of each Swingline Loan of such Swingline Lender
owing by such Borrower on



--------------------------------------------------------------------------------

55

the earlier of the Maturity Date and the date that is five Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing or Competitive Borrowing (other than a Revolving Borrowing or
Competitive Borrowing denominated in an Alternative Currency) is made by a
Borrower, such Borrower shall repay all Swingline Loans of such Borrower which
were outstanding at the time such Borrowing was requested.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made to each Borrower hereunder, the
Class and Type thereof and, in the case of any LIBOR or EURIBOR Borrowing, the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay its Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans of any Class made by it to any Borrower
be evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans of the applicable Borrower evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.12.    Prepayment of Loans. (a)Each Borrower shall have the right at
any time and from time to time to prepay any of its Borrowings in whole or in
part, subject to prior notice in accordance with paragraph (d) of this Section;
provided that such Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.
(b)    If, as of any Revaluation Date, the sum of the total Revolving Credit
Exposures of either Class plus the aggregate principal amount of Competitive
Loans of such Class exceeds 105% of the total Commitments of such Class, then
the



--------------------------------------------------------------------------------

56

applicable Borrowers shall, not later than the date that is four Business Days
after the Company receives notice thereof from the Administrative Agent, prepay
one or more Revolving Borrowings or Swingline Borrowings in an aggregate amount
sufficient to reduce such sum to an amount that does not exceed the total
Commitments of such Class.
(c)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the applicable Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment by such Borrower hereunder (i) in the
case of prepayment of a LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., Local Time, one Business Day before the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, Local Time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.10, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.10. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
participating Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same currency and Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.14.
SECTION 2.13.    Fees. (a)The Company agrees to pay to the Administrative Agent,
for the account of each Lender, a facility fee, which shall accrue at the
Applicable Rate on the daily amount of each Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that if any
Lender continues to have any Revolving Credit Exposure of either Class after its
Commitment of such Class terminates, then such facility fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure of such
Class from and including the date on which such Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year, on the date on which the
Commitments of such Class terminate and on the Existing Maturity Date in the
case of any Declining Lender, commencing on the first such date to occur after
the date



--------------------------------------------------------------------------------

57

hereof; provided that any facility fees accruing with respect to a Class after
the date on which the Commitments of such Class terminate and with respect to
any Declining Lender after the Maturity Date shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender of the applicable Class, a participation fee with respect
to its participations in Letters of Credit of such Class issued for the account
of such Borrower, which shall accrue at the same Applicable Rate as the spread
over the Adjusted LIBO rate applicable to LIBOR Revolving Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to such Letters of
Credit during the period from and including the Effective Date to but excluding
the later of the date on which such Lender’s Commitment of the applicable Class
terminates and the date on which such Lender ceases to have any LC Exposure
attributable to such Letters of Credit, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Company and such Issuing Bank on the average daily amount of the LC
Exposure attributable to such Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any such LC Exposure attributable to such Letters of Credit, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, negotiation, renewal or extension of any such Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees with respect to Letters of Credit of a Class shall be payable
on the date on which the Commitments of such Class terminate and with respect to
any Declining Lender on the Existing Maturity Date and any such fees accruing
after the date on which the Commitments of such Class terminate and after the
Existing Maturity Date in the case of any Declining Lender shall be payable on
demand. Any other fees payable to such Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid in U.S. Dollars on the dates
due, in immediately available funds, to the Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case



--------------------------------------------------------------------------------

58

of facility fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.
SECTION 2.14.    Interest. (a)The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    The Loans comprising each LIBOR Borrowing shall bear interest (i) in the
case of a LIBOR Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate or (ii) in the case
of a LIBOR Competitive Loan, at the LIBO Rate for the Interest Period in effect
for such Borrowing plus (or minus, as applicable) the Margin applicable to such
Loan.
(c)    The Loans comprising each EURIBOR Borrowing shall bear interest (i) in
the case of a EURIBOR Revolving Loan, at the Adjusted EURIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate or (ii) in
the case of a EURIBOR Competitive Loan, at the Adjusted EURIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.
(d)    Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(e)    Each Swingline Loan shall bear interest at the rate then applicable to
ABR Loans pursuant to paragraph (a) of this Section unless the applicable
Borrower (or the Company) and the applicable Swingline Lender shall have agreed
in writing that a different rate shall apply (in which case such different rate
shall apply).
(f)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, (ii) in the case of any other amount denominated in U.S.
Dollars, 2% plus the rate applicable to ABR Loans as provided in paragraph (a)
of this Section or (iii) in the case of any other amount denominated in an
Alternative Currency, 2% plus (A) in the event that there is only one LIBOR
Borrowing or one EURIBOR Borrowing outstanding at such time in such Alternative
Currency, the rate applicable to LIBOR Loans or EURIBOR Loans comprising such
LIBOR Borrowing or EURIBOR Borrowing, as the case may be, in such Alternative
Currency as provided in paragraph (b) of this Section, (B) in the event that
there are more than one LIBOR Borrowing or one EURIBOR Borrowing outstanding at
such time in such Alternative Currency, the weighted average of the rates
applicable to the LIBOR Loans or EURIBOR Loans comprising such LIBOR



--------------------------------------------------------------------------------

59

Borrowing or EURIBOR Borrowing, as the case may be, in such Alternative Currency
as provided in paragraph (b) of this Section and (C) in the event that there are
no LIBOR Borrowings or EURIBOR Borrowings outstanding at such time, the rate
that would be applicable to a LIBOR Loan or EURIBOR Loan having an Interest
Period of one month assuming that such LIBOR Loan or EURIBOR Loan, as the case
may be, were made at such time.
(g)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans of
either Class, upon termination of the Commitments of such Class; provided that
(i) interest accrued pursuant to paragraph (g) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the applicable
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any LIBOR Revolving Loan or EURIBOR Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion. All
interest shall be payable in the currency in which the applicable Loan is
denominated.
(h)    All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling shall
be computed on the basis of a year of 365 days and (ii) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, Adjusted EURIBO Rate or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
SECTION 2.15.    Alternate Rate of Interest; Illegality. (a)If prior to the
commencement of any Interest Period for a LIBOR Borrowing or a EURIBOR
Borrowing:
(i)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the Adjusted EURIBO Rate,
as applicable, for such Interest Period; or

(ii)
the Administrative Agent is advised by the Required Lenders (or, in the case of
a LIBOR Competitive Loan or EURIBOR Competitive Loan, the Lender that is
required to make such Loan) that the Adjusted LIBO Rate, the LIBO Rate or the
Adjusted EURIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;




--------------------------------------------------------------------------------

60

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing or EURIBOR
Borrowing, as the case may be, shall be ineffective, (ii) if any Borrowing
Request requests a LIBOR Borrowing denominated in U.S. Dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) any request by the Company for a
LIBOR Competitive Borrowing, EURIBOR Competitive Borrowing or a Revolving
Borrowing in a Committed Alternative Currency or in a Designated Committed
Alternative Currency shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by any Borrower for LIBOR Competitive Borrowings may be made to Lenders
that are not affected thereby, (B) if the circumstances giving rise to such
notice affect Borrowings of only one Type or currency, then the other Type or
currencies of Borrowings shall be permitted and (C) if the circumstances giving
rise to such notice affect one or more Borrowers but not all Borrowers, then
Borrowings by the unaffected Borrower or Borrowers shall not be affected
thereby.
(b)    Notwithstanding any other provision of this Agreement, in the event that
it becomes unlawful for any Lender or any applicable lending office of such
Lender to make, maintain, or fund EURIBOR Loans or LIBOR Loans in one or more
currencies, or to make Loans of any Type to Borrowers in one or more
jurisdictions, hereunder, then such Lender shall promptly notify the Company
thereof and such Lender’s obligation to make or continue any EURIBOR Loans or
LIBOR Loans in such currencies, to convert other Types of Loans into EURIBOR
Loans or LIBOR Loans in such currencies or to make Loans to Borrowers in such
jurisdictions shall be suspended until the circumstances giving rise to
suspension no longer exist (in which case such Lender shall again make,
maintain, and fund EURIBOR Loans or LIBOR Loans in such currencies and Loans to
Borrowers in such jurisdictions), and each such EURIBOR Loan or LIBOR Loan in an
affected currency then outstanding shall (a) in the case of Loans in U.S.
Dollars (other than Competitive Loans), be converted into ABR Loans on the last
day of the then-current Interest Period with respect thereto, (b) in the case of
Loans in any Alternative Currency (other than Competitive Loans), at the option
of the applicable Borrower, either (i) be paid on the last day of the
then-current Interest Period with respect thereto or (ii) be converted into ABR
Loans denominated in U.S. Dollars on the last day of the then-current Interest
Period with respect thereto, at the Exchange Rate in effect on such day (it
being agreed that at the request of any affected Lender (with a copy to the
Administrative Agent), the applicable Borrower will pay to such Lender any
additional amount required to compensate such Lender for any actual losses
sustained by it as a result of such conversion of the currency of any Loan) and
(c) in the case of Competitive Loans, be due and payable on the last day of the
then-current Interest Period with respect thereto.
SECTION 2.16.    Increased Costs. (a) If any Change in Law shall:



--------------------------------------------------------------------------------

61

(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted EURIBO Rate) or any Issuing Bank;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)
impose on any Lender, any Issuing Bank or the London or European interbank
market any other condition affecting this Agreement or LIBOR Loans, EURIBOR
Loans or Fixed Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such other Recipient hereunder (whether of principal, interest
or otherwise), then the applicable Borrower or the Company will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrower or the Company will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower or the Company shall pay such Lender or
such



--------------------------------------------------------------------------------

62

Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower and the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270‑day period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)    Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
SECTION 2.17.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any LIBOR Loan or EURIBOR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any LIBOR Loan, EURIBOR Loan or Fixed
Rate Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.12(d) and is
revoked in accordance therewith), (d) the failure to borrow any Competitive Loan
after accepting the Competitive Bid to make such Loan, or (e) the assignment of
any LIBOR Loan, EURIBOR Loan or Fixed Rate Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.20, in each case except as a result of the CAM Exchange,
then, in any such event, the applicable Borrower shall compensate each affected
Lender for the loss, cost and expense attributable to such event. In the case of
a LIBOR Loan or EURIBOR Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate or the
Adjusted EURIBO Rate, as the case may be, that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency and of a comparable amount and period from other banks in
the London or European interbank



--------------------------------------------------------------------------------

63

market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error; provided that
after receiving written request therefor by the applicable Borrower, each
affected Lender shall promptly provide such Borrower with an estimate of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section. The applicable Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
SECTION 2.18. (a)     Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if a Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) (i)    The applicable Borrower shall indemnify each Recipient, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by such Recipient, on or with respect to any payment
by or on account of any obligation of such Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.18(c)(i)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority provided that if the Recipient fails to file notice to
the applicable Borrower of the imposition of any Indemnified Taxes or Other
Taxes within 120 days following the receipt of actual written notice by such
Recipient of the imposition of such Indemnified Taxes or Other Taxes, there will
be no obligation for such Borrower to pay interest or penalties attributable to
the period beginning after such 120th day and ending seven days after the
applicable Borrower receives notice from such Recipient, as applicable. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii)
Each Lender shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c)(ii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes




--------------------------------------------------------------------------------

64

attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.18(c)(ii).
(d) (i)     Any Lender, with respect to a Borrower, that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which such Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to such
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that with respect to amounts payable by a Foreign Subsidiary Borrower,
such Lender will not be treated as failing to comply with this Section 2.18(d)
unless such Lender has received written notice from such Foreign Subsidiary
Borrower advising it of the availability of such exemption or reduction and such
Foreign Subsidiary Borrower cooperates in good faith with such Lender in
preparing all applicable documentation.
(ii)
Without limiting the generality of the foregoing:

(A)    Each Lender that is a U.S. Person shall deliver to the Administrative
Agent (with a copy to the applicable Borrower) on or prior to the date on which
such Person becomes a party hereunder (and from time to time thereafter upon the
reasonable request of such Borrower of the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding; and
(B)    Each Lender that is not a U.S. Person shall establish a complete
exemption from U.S. Federal withholding Tax with respect to payments hereunder
or under any other Loan Document through application of the Code or an
applicable treaty by delivering to each Borrower and the Administrative Agent,
on or prior to the date on which such Lender becomes a party to this Agreement
(or after accepting an assignment of any interest hereunder) and from time to
time thereafter upon reasonable request by the Administrative Agent or such
Borrower, two duly completed copies of the following, as applicable: (1) IRS
W-8BEN claiming eligibility of the Lender for benefits of an income tax treaty
to which the United States is a party, (2) in the case of a Lender claiming
eligibility for the benefits of the exemption for “portfolio interest” under
Section 881(c) of the Code, IRS W-8BEN along with a certificate to the effect
that such Lender is not



--------------------------------------------------------------------------------

65

(x) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (z) a “controlled foreign corporation” receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code, (3) IRS
Form W-8ECI or (4) IRS Form W-8IMY and all supporting documentation (including
any of the documentation listed in clauses (1), (2) and (3), as applicable)
required pursuant to applicable Treasury Department regulations, or, in each
case, an applicable successor form.
(iii)
Without limiting the generality of Section 2.18(d)(i):

(A)    Each UK Borrower shall, at the reasonable request of any Lender or the
Administrative Agent, assist such Lender in timely completing any procedural
formalities incumbent upon such UK Borrower (as may be applicable in the United
Kingdom at the applicable time) reasonably necessary for such Lender to receive
payments hereunder or under any other Loan Document without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.
(B)    If a Lender holds a passport number under the UK DTTP Scheme and chooses
the UK DTTP Scheme to apply to its receipt of payments hereunder or under any
other Loan Document, then such Lender shall include an indication of such choice
by providing to the Administrative Agent and each applicable UK Borrower such
Lender’s reference number for the UK DTTP Scheme as soon as reasonably
practicable and in any event within 10 Business Days of making or acquiring a
Loan with the applicable UK Borrower.
(C)    Without limiting the generality of Section 2.18(d)(ii)(A), when a Lender
provides the applicable UK DTTP Scheme reference number to the Administrative
Agent and each UK Borrower in accordance with Section 2.18(d)(ii)(B), each UK
Borrower shall file with HMRC a duly completed HMRC Form DTTP2 with respect to
such Lender within 30 “working” days (as such term is used in the terms and
conditions of the UK DTTP Scheme) of the date such Lender makes or acquires a
Loan owing by such UK Borrower, and in each case each UK Borrower shall promptly
provide such Lender and the Administrative Agent with a proof of, and a copy of,
such filing. Unless impracticable, such filing shall be made by electronic
online submission.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the



--------------------------------------------------------------------------------

66

Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.18(e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(f)     (i) All amounts expressed to be payable hereunder or under any other
Loan Document by any Person to the Administrative Agent or any Lender which (in
whole or in part) constitute the consideration for any supply for VAT purposes
are deemed to be exclusive of any VAT which is chargeable on that supply, and
accordingly, subject to Section 2.18 (f)(ii), if VAT is or becomes chargeable on
any supply made by the Administrative Agent or any Lender to any Person
hereunder or under any other Loan Document and the Administrative Agent or such
Lender is required to account to the relevant tax authority for the VAT, that
Person must pay to the Administrative Agent or such Lender (in addition to and
at the same time as paying any other consideration for such supply) an amount
equal to the amount of the VAT (and the Administrative Agent or Lender must
promptly provide an appropriate VAT invoice to that Person).
(ii)
If VAT is or becomes chargeable on any supply made by the Administrative Agent
or any Lender (the “VAT Supplier”) to the Administrative Agent or any Lender
(the “VAT Recipient”) hereunder or under any other Loan Document, and any Person
other than the VAT Recipient (the “VAT Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for that supply
to the VAT Supplier (rather than being required to reimburse or indemnify the
VAT Recipient in respect of that consideration):

(A)    (where the VAT Supplier is the Person required to account to the relevant
tax authority for the VAT) the VAT Relevant Party must also pay to the VAT
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT.  The VAT Recipient must (where this Section
2.18(f)(ii)(A) applies) promptly pay to the VAT Relevant Person an amount equal
to any credit or repayment the VAT Recipient receives from the relevant tax
authority which the VAT Recipient reasonably determines relates to the VAT
chargeable on that supply; and
(B)    (where the VAT Recipient is the Person required to account to the
relevant tax authority for the VAT) the VAT Relevant Party must promptly,
following demand from the VAT Recipient, pay to the VAT Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the VAT
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.
(iii)
Where any Loan Document requires any Person to reimburse or indemnify the
Administrative Agent or any Lender for any costs or expenses, that Person shall
reimburse or indemnify (as the case may be) the Administrative Agent or




--------------------------------------------------------------------------------

67

such Lender for the full amount of such cost or expense, including such part
thereof as represents VAT, save to the extent that the Administrative Agent or
such Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
(iv)
Any reference in this Section 2.18(f) to any Person shall, at any time when such
Person is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

(v)
In relation to any supply made by the Administrative Agent or any Lender to any
Person hereunder or under any other Loan Document, if reasonably requested by
the Administrative Agent or such Lender, that Person must promptly provide the
Administrative Agent or such Lender with details of that Person’s VAT
registration and such other information as is reasonably requested in connection
with such Agent or Lender’s VAT reporting requirements in relation to such
supply.

(g)    Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations hereunder or
under any other Loan Document.
(h)    For purposes of this Section 2.18, the term “Lender” includes any Issuing
Bank.
SECTION 2.19.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a) Except for payments required to be made hereunder in a Committed Alternative
Currency or in a Designated Committed Alternative Currency in respect of
principal of and interest on Revolving Loans denominated in such currency, or in
an Alternative Currency as expressly provided in Section 2.04(g) or the
following provisions of this Section, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16 or
2.18, or otherwise) in U.S. Dollars prior to 12:00 noon, Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. All
such payments in U.S. Dollars shall be made to the Administrative Agent at its
offices at 383 Madison Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.16, 2.17, 2.18 and 10.03 shall be
made directly to the Persons entitled thereto, without set-off or counterclaim.
All payments to be made by a Borrower in an Alternative Currency shall be made
in such Alternative Currency in such funds as may then be customary for the
settlement of international transactions in such Alternative Currency for the
account of the Administrative Agent at such time and at such place as shall have
been notified by the Administrative Agent to the applicable Borrower by not less
than four Business Days’



--------------------------------------------------------------------------------

68

notice. Any amounts received after the time required to be received hereunder on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day (provided that if such payment date is the Maturity
Date, the date for payment shall be the immediately preceding Business Day) and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under any Loan Document of
principal or interest in respect of any Loan denominated in an Alternative
Currency or of any breakage indemnity under Section 2.17 in respect of any such
Loan shall be made in the currency in which such Loan is denominated. All other
payments required to be made by any Loan Party under any Loan Document shall be
made in U.S. Dollars except that any amounts payable under Section 2.16, 2.17 or
10.03 (or any indemnification or expense reimbursement provision of any other
Loan Document) that are invoiced in a currency other than U.S. Dollars shall be
payable in the currency so invoiced. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties; provided that all funds received by the
Administrative Agent in an Alternative Currency shall be applied ratably to the
payment of amounts due with respect to Loans denominated in such Alternative
Currency in accordance with the provisions of this paragraph to the parties
entitled thereto in accordance with the amounts then due to such parties.
(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in



--------------------------------------------------------------------------------

69

accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set‑off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lenders or any Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or Issuing Bank, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
applicable Lenders or each Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(c), 2.08(b), 2.19(d) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.20.    Mitigation Obligations; Replacement of Lenders. (a)If any
Lender requests compensation under Section 2.16, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to file any certificate or
document reasonably requested by the Company or designate a different lending
office for funding or booking its affected Loans hereunder or to assign its
affected rights and obligations hereunder to another of its



--------------------------------------------------------------------------------

70

offices, branches or affiliates, if such filing, designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18,
as the case may be, in the future and (ii) in the judgment of such Lender, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay or
cause one or more Subsidiary Borrowers to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If any Lender is a Declining Lender in respect of any Maturity Date
Extension Request, or if any Lender requests compensation under Section 2.16, or
if any Lender is a Defaulting Lender, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender delivers a Notice of Illegality pursuant to Section 2.22, or if the
Company is entitled to replace a Lender pursuant to Section 10.02(c), then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
(other than in respect of any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (other than
Competitive Loans) and participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower or the Company (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment and delegation will result in a
reduction in such compensation or payments, (iv) in the case of any such
assignment and delegation resulting from the delivery of a Notice of Illegality
under Section 2.22, it shall not be unlawful under U.S. Federal or applicable
state or foreign law for the assignee to make Loans or otherwise extend credit
to or do business with the Subsidiary in respect of which such Notice of
Illegality was delivered and (v) in the case of any such assignment resulting
from a Lender being a Declining Lender, the assignee shall have agreed to the
applicable Maturity Date Extension Request; provided further that, in the case
of any such right to require assignment by a Lender that becomes a Declining
Lender, such right shall not apply after the applicable Extension Date unless
the applicable Maturity Date Extension Request shall have become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.



--------------------------------------------------------------------------------

71

SECTION 2.21.    Increase in Commitments. (a)The Company may, by written notice
to the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders of the applicable Class), request that the Tranche A Commitments or the
Tranche B Commitments be increased; provided that the total Commitments shall
not be increased by more than US$500,000,000 during the term of this Agreement
pursuant to this Section. Such notice shall set forth the amount of the
requested increase in the total Commitments, the Class to be so increased and
the date on which such increase is requested to become effective (which shall be
not less than 10 Business Days or more than 60 days after the date of such
notice), and shall offer each Lender of such Class the opportunity to increase
its Commitment of such Class by its Applicable Percentage of the proposed
increased amount. Each Lender of the applicable Class shall, by notice to the
Company and the Administrative Agent given not more than 10 days after the date
of the Company’s notice, either agree to increase its Commitment of the
applicable Class by all or a portion of the offered amount (each Lender so
agreeing being an “Increasing Lender”) or decline to increase its Commitment of
the applicable Class (and any Lender that does not deliver such a notice within
such period of 10 days shall be deemed to have declined to increase its
Commitment of such Class). In the event that, on the 10th day after the Company
shall have delivered a notice pursuant to the first sentence of this paragraph,
the Lenders of the applicable Class shall have agreed pursuant to the preceding
sentence to increase their Commitments of such Class by an aggregate amount less
than the increase in the total Commitments of such Class requested by the
Company, the Company may arrange for one or more banks or other financial
institutions (any such bank or other financial institution being called an
“Augmenting Lender”), which may include any Lender, to extend Commitments of
such Class or increase their existing Commitments of such Class in an aggregate
amount equal to the unsubscribed amount; provided that each Augmenting Lender,
if not already a Lender of either Class hereunder, shall be subject to the
approval of the Administrative Agent, each Issuing Bank and each Swingline
Lender (such approvals not to be unreasonably withheld), and the Company and
each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence its Commitment of such
Class and/or its status as a Lender of such Class hereunder. Any increase in the
total Commitments of either Class may be made in an amount which is less than
the increase requested by the Company if the Company is unable to arrange for,
or chooses not to arrange for, Augmenting Lenders.
(b)    On the effective date (the “Increase Effective Date”) of any increase in
the total Commitments of either Class pursuant to this Section 2.21 (the
“Commitment Increase”), if any Revolving Loans of such Class are outstanding,
then (unless all Lenders of such Class participate ratably in such Commitment
Increase in accordance with their Commitments of such Class in effect prior to
giving effect to such Commitment Increase) each Borrower (i) shall prepay all
its Revolving Loans of such Class then outstanding (including all accrued but
unpaid interest thereon) to the extent necessary to keep the outstanding
Revolving Loans of such Class ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section after
giving effect to the Commitment Increase and (ii) may, at its option, fund such
prepayment by simultaneously borrowing Revolving Loans of the Types and for the
Interest Periods



--------------------------------------------------------------------------------

72

specified in a Borrowing Request delivered pursuant to Section 2.03, which
Revolving Loans of such Class shall be made by the Lenders of such Class
(including the Increasing Lenders and the Augmenting Lenders, if any) ratably in
accordance with their respective Commitments of such Class (calculated after
giving effect to the Commitment Increase). The payments made pursuant to
clause (i) above in respect of each LIBOR Loan shall be subject to Section 2.17.
(c)    Increases and new Commitments of either Class created pursuant to this
Section 2.21 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above;
provided that the Company may, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld), extend such date by up to
30 days by delivering written notice to the Administrative Agent no less than
three Business Days prior to the date specified in the notice delivered by the
Company pursuant to the first sentence of paragraph (a) above.
(d)    Notwithstanding the foregoing, no increase in the total Commitments of
either Class (or in the Commitment of such Class of any Lender of such Class) or
addition of an Augmenting Lender shall become effective under this Section
unless (i) on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company, and (ii) the Administrative
Agent shall have received (with sufficient copies for each of the Lenders of
such Class) documents consistent with those delivered on the Effective Date
under clauses (c) and (d) of Section 4.01.
SECTION 2.22.    Subsidiary Borrowers. (a)The Company may at any time and from
time to time elect that any wholly owned Subsidiary become a Borrower eligible
to borrow Revolving Loans or Swingline Loans or to have Letters of Credit issued
for its account, by delivering to the Administrative Agent an Election to
Participate with respect to such Subsidiary; provided that any such Election to
Participate shall be rendered null and void if the Administrative Agent shall
have received from any Lender, within 15 Business Days after the Administrative
Agent has posted such Election to Participate to the Lenders, that it shall be
unlawful under U.S. Federal or applicable state or foreign law for such Lender
to make Revolving Loans or otherwise extend credit to or do business with such
Subsidiary as provided herein (a “Notice of Illegality”), in which case such
Election to Participate shall not become effective until such time as such
Lender withdraws such Notice of Illegality or ceases to be a Lender hereunder
pursuant to Section 2.20(b). The eligibility of any Subsidiary Borrower to
borrow hereunder, and to have Letters of Credit issued for its account, shall
terminate when the Administrative Agent receives an Election to Terminate with
respect to such Subsidiary. Each Election to Participate delivered to the
Administrative Agent shall be duly executed on behalf of the relevant Subsidiary
and the Company, and each Election to Terminate delivered to the Administrative
Agent shall be duly executed on behalf of the Company, in such number of copies
as the Administrative Agent may request. The delivery of an Election to
Terminate shall not affect any obligation of the relevant Subsidiary theretofore
incurred.



--------------------------------------------------------------------------------

73

The Administrative Agent shall promptly give notice to the Lenders of its
receipt of any Election to Participate or Election to Terminate.
(b)    Any election, notice or other action that may be given or taken by a
Subsidiary Borrower hereunder may be given or taken by the Company on behalf of
such Subsidiary Borrower, and the Administrative Agent and the Lenders shall be
entitled to rely thereon, conclusively, without inquiry, and such election,
notice or other action shall be binding upon such Subsidiary Borrower. Each
Subsidiary Borrower hereby consents to the foregoing, and assumes all
responsibility for elections, notices or actions hereunder given or taken on its
behalf by the Company.
SECTION 2.23.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    facility fees shall cease to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.13(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder or under any other Loan Document (including any
consent to any amendment, waiver or other modification pursuant to Section
10.02); provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver, or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of Section
10.02(b) and then only in the event such Defaulting Lender shall be affected by
such amendment, waiver or other modification;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)
all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the Non-Defaulting Tranche A Lenders or
Non-Defaulting Tranche B Lenders, as applicable, in proportion to their
respective Applicable Percentages, but only to the extent (A) the sum of all
Non-Defaulting Tranche A Lenders’ Tranche A Revolving Credit Exposures plus such
Defaulting Lender’s Tranche A Swingline Exposure and Tranche A LC Exposure does
not exceed the total of all Non-Defaulting Tranche A Lenders’ Tranche A
Commitments, (B) the sum of all Non-Defaulting Tranche B Lenders’ Tranche B
Revolving Credit Exposures plus such Defaulting Lender’s Tranche B Swingline
Exposure and Tranche B LC Exposure does not exceed the total of all
Non-Defaulting Tranche B Lenders’ Tranche B Commitments and (C) no Default shall
have occurred and be continuing at such time;

(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, each Borrower shall within one Business Day following notice by the
Administrative Agent (A) first, prepay the portion of such Defaulting Lender’s
Swingline Exposure attributable to such Borrower and (B) second,




--------------------------------------------------------------------------------

74

cash collateralize for the benefit of the applicable Issuing Banks the portion
of such Defaulting Lender’s LC Exposure attributable to such Borrower (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(k) for so long as such
LC Exposure is outstanding;
(iii)
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.13(b) with respect to such Defaulting Lender’s LC Exposure
for so long as such Lender is a Defaulting Lender;

(iv)
if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.13(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Applicable Percentages; and

(v)
if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and participation
fees payable under Section 2.13(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks (and allocated among them ratably
based on the amount of such Defaulting Lender’s LC Exposure attributable to
Letters of Credit issued by each Issuing Bank) until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, increase, renew or extend any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.23(c), and participating interests in any
newly made funded Swingline Loan or in any newly issued, amended, increased,
renewed or extended Letter of Credit shall be allocated among the Non-Defaulting
Lenders in a manner consistent with Section 2.23(c)(i) (and such Defaulting
Lender shall not participate therein).
If (x) a Bankruptcy Event with respect to a Parent shall occur following the
date hereof and for so long as such Bankruptcy Event shall continue or (y) any
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Swingline Lender shall not be
required to fund any Swingline Loan, and such Issuing Bank shall not be required
to issue, amend, increase, renew or extend any Letter of Credit, unless the
Swingline Lender or such Issuing Bank,



--------------------------------------------------------------------------------

75

as the case may be, shall have entered into arrangements with the applicable
Borrower or such Lender satisfactory to such Swingline Lender or such Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Company, each Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III
Representations and Warranties
The Company represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required, in
each case except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement (or, in the case of a Subsidiary that becomes a
Subsidiary Borrower after the Effective Date, its Election to Participate, as
applicable) and any promissory notes issued pursuant to Section 2.11(e) have
been duly executed and delivered by the Company and each Subsidiary that is a
Subsidiary Borrower and constitute, and the Guarantee Agreement when executed
and delivered by each Guarantor will constitute, a legal, valid and binding
obligation of such Guarantor, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in



--------------------------------------------------------------------------------

76

a default under any indenture, agreement or other instrument binding upon the
Company or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment (other than pursuant to this Agreement or
repayment of amounts owing under the Existing Credit Agreements) to be made by
the Company or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries, except, with respect to clauses (b) and (c), any such violations,
defaults and payments which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and except, with
respect to clause (d), any such Liens set forth in Schedule 6.02.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a)The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
related statements of income, cash flows and shareholders’ equity and
comprehensive income as of and for the fiscal year ended December 31, 2011,
reported on by KPMG LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.
(b)    As of the Effective Date, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole, since December 31, 2011.
SECTION 3.05.    Properties. (a)Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to the business of the Company and its Subsidiaries on a
consolidated basis, except for minor defects in title and other matters that do
not interfere with their ability to conduct their businesses on a consolidated
basis as currently conducted or to utilize such properties for their intended
purposes on a consolidated basis.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Company and its Subsidiaries on a consolidated
basis, and the use thereof by the Company and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. (a)There are no actions,
suits or proceedings (and, to the knowledge of the Company, there are no
investigations) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that, other
than actions, suits or proceedings commenced by the Administrative Agent or any
Lender, involve this Agreement or the Transactions.



--------------------------------------------------------------------------------

77

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or would reasonably be expected to result in, a Material Adverse Effect.
SECTION 3.07.    Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which, if
it were required to be fully paid, would reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.11.    Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject (to its knowledge, in the case of those to which
only its Non-Controlled Subsidiaries are subject), and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect;



--------------------------------------------------------------------------------

78

provided that for purposes of this sentence, any information disclosed in any
publicly available filing made by the Company with the Securities and Exchange
Commission pursuant to the rules and regulations of the Securities and Exchange
Commission shall be considered to have been disclosed to the Lenders. Except as
set forth in Schedule 3.11, neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Company by any of its authorized representatives to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contained, at the time so
furnished, any material misstatement of fact or omitted, at the time so
furnished, to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were made and the nature and
scope of the report, financial statement, certificate or other information being
furnished, not materially misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
SECTION 3.12.    Subsidiary Guarantors. As of the Effective Date, there are no
Principal Domestic Subsidiaries other than the Subsidiary Guarantors.
ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent (or its counsel) shall have received from each
of the Company and the Subsidiary Guarantors either (i) a counterpart of the
Guarantee Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of the Guarantee Agreement)
that such party has signed a counterpart of the Guarantee Agreement.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, each Issuing Bank, each Swingline Lender
and the Lenders and dated the Effective Date) of each of (i) Mayer Brown LLP,
U.S. Counsel for the Loan Parties, (ii) Kaufhold Ossola &



--------------------------------------------------------------------------------

79

Associés, Luxembourg counsel for the Loan Parties, (iii) Mayer Brown LLP, UK
counsel for the Loan Parties and (iv) Scott Catlett, Esq., Corporate Counsel of
the Company, in each case, in form and substance reasonably satisfactory to the
Administrative Agent, and covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Required Lenders shall
reasonably request. Each of the Borrowers hereby requests such counsel to
deliver such opinions.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties
(such evidence of good standing to be limited to the good standing of each Loan
Party in such Loan Party’s jurisdiction of organization, provided that in the
case of Yum! Restaurants International S.à r.l., LLC (U.S. Branch), such
evidence shall also include evidence of good standing in the State of Kentucky),
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, solely in his capacity as such and not individually,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
(g)    All outstanding loans, accrued and unpaid interest thereon and accrued an
unpaid fees and other amounts accrued and owing under the Existing Credit
Agreements shall be paid in full or, substantially simultaneously with any
initial Borrowing to be made hereunder, will be paid in full (without prejudice
to any Borrower’s right to borrow hereunder in order to finance such payment)
and all commitments under the Existing Credit Agreements shall have been
terminated.
(h)    To the extent requested by not later than five Business Days prior to the
Effective Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including information
required under the Act.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. The obligations
of the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New
York City time, on March 22, 2012 (and,



--------------------------------------------------------------------------------

80

in the event such conditions are not so satisfied or waived, the Commitments
shall terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Company set forth in this
Agreement shall be true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent that any such representations and warranties expressly relate to
an earlier date in which case any such representations and warranties shall be
true and correct (or, in the case of any such representation or warranty not
qualified as to materiality, true and correct in all material respects) at and
as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company and the applicable Subsidiary Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
SECTION 4.03.    Borrowings by Subsidiary Borrowers; Letters of Credit for
Subsidiary Borrowers. The obligation of each Lender to make the initial Loan to
any Subsidiary Borrower (other than Yum! Restaurants International S.à r.l., LLC
(U.S. Branch) and Yum! Restaurants Holdings), and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit on the first occasion for the
account of any Subsidiary Borrower (other than Yum! Restaurants International
S.à r.l., LLC (U.S. Branch) and Yum! Restaurants Holdings), is subject to the
satisfaction of the following further conditions (in addition to the applicable
conditions set forth in Section 4.02):
(a)    If reasonably requested by the Administrative Agent, the Administrative
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of one or more counsel for such Subsidiary
Borrower, reasonably acceptable to the Administrative Agent, in a form
reasonably acceptable to the Administrative Agent.
(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Subsidiary
Borrower, its authorization to be a Subsidiary Borrower hereunder and any other
legal matters relating to such Subsidiary Borrower or its status as a Subsidiary



--------------------------------------------------------------------------------

81

Borrower, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(c)    The Administrative Agent and each Lender shall have received notice of an
Election to Participate at least 10 Business Days prior to the date on which
such initial Loan is to be made to such Subsidiary Borrower or such Letter of
Credit is to be issued, amended, renewed or extended for the account of such
Subsidiary Borrower.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (with sufficient copies for each Lender):
(a)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of income, cash flows
and shareholders’ equity and comprehensive income as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a qualification, exception
or explanatory paragraph relating to the Company’s ability to continue as a
going concern and without any qualification, exception or explanatory paragraph
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP (identifying in an explanatory
paragraph any material accounting changes); provided that delivery of the
Company’s form 10-K containing the information required to be contained therein
pursuant to the rules and regulations of the Securities and Exchange Commission,
including the financial statements described above reported on by KPMG LLP or
other independent public accountants of recognized national standing (without a
qualification, exception or explanatory paragraph relating to the Company’s
ability to continue as a going concern and without any qualification, exception
or explanatory paragraph as to the scope of such audit), shall be deemed to
satisfy the requirements of this clause (a);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its condensed consolidated balance sheet and
related statements of income, cash flows and shareholders’ equity and



--------------------------------------------------------------------------------

82

comprehensive income as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that delivery of the Company’s Form 10‑Q,
containing the information required to be contained therein pursuant to the
rules and regulations of the Securities and Exchange Commission, together with
the certificate of a Financial Officer as described above, shall be deemed to
satisfy the requirements of this clause (b);
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.09 and 6.10 (including any adjustments
necessary to reflect the existence of any Excluded Subsidiaries) and
(iii) stating whether any material change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and
(f)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided that any
request by a Lender for any information pursuant to this clause (f) shall be
made through the Administrative Agent.
(g)    Any financial statement, report, proxy statement or other material
required to be delivered pursuant to clause (a), (b) or (e) of this Section
shall be



--------------------------------------------------------------------------------

83

deemed to have been furnished to the Administrative Agent and each Lender on the
date that such financial statement, report, proxy statement or other material is
posted on the Securities and Exchange Commission’s website at www.sec.gov;
provided that the Administrative Agent will promptly inform the Lenders of any
such notification by the Company.
SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent written notice of any of the following promptly after a
Financial Officer or other executive officer of the Company becomes aware
thereof:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
US$100,000,000; and
(d)    any other development (except any change in general economic conditions)
that results in, or would reasonably be expected to result in, a Material
Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and its Subsidiaries on a consolidated basis;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or sale of assets permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.



--------------------------------------------------------------------------------

84

SECTION 5.05.    Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of their business on a consolidated basis in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies (or pursuant to
self‑insurance arrangements that are consistent with those used by other
companies that are similarly situated), insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all during normal business hours; provided that in
the case of any Lender, unless an Event of Default has occurred and is
continuing, the Company shall not be required to permit any such visits by such
Lender or its representatives pursuant to this Section more than once during any
calendar year (and the Lenders will exercise reasonable efforts to coordinate
such visits through the Administrative Agent).
SECTION 5.07.    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.    Use of Proceeds and Letters of Credit. The proceeds of all
Loans will be used only for general corporate purposes, including acquisitions.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X. Letters of Credit will be issued
only for general corporate purposes, including acquisitions.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:



--------------------------------------------------------------------------------

85

SECTION 6.01.    Subsidiary Indebtedness. The Company will not permit the
aggregate principal amount of Indebtedness of its Domestic Subsidiaries
(excluding (a) any Indebtedness of a Domestic Subsidiary owed to the Company or
another Domestic Subsidiary, (b) any Indebtedness of a Guarantor, so long as its
Guarantee under the Guarantee Agreement remains in effect, (c) any Indebtedness
of a Securitization Subsidiary that is included in calculating the
Securitization Amount, (d) any Guarantee by a Domestic Subsidiary of
Indebtedness of a Foreign Subsidiary, if the assets of such Domestic Subsidiary
consist solely of investments in Foreign Subsidiaries and a de minimis amount of
other assets, (e) Indebtedness existing as of the Effective Date and set forth
on Schedule 6.01 and (f) Indebtedness of Subsidiary Borrowers in respect of
Loans and Letters of Credit under this Agreement, but including (except as
provided in clause (d) above) any Guarantee by a Domestic Subsidiary (other than
a Guarantor) of Indebtedness of any other Person, including the Company, a
Guarantor or a Foreign Subsidiary) at any time to exceed US$200,000,000.
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Domestic
Subsidiary existing on the date hereof; provided that (i) such Lien shall not
apply to any other property or asset of the Company or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and refinancings, extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof; provided further that,
any such Lien securing obligations in excess of US$10,000,000 on the date hereof
shall not be permitted under this clause (b) unless such Lien is set forth in
Schedule 6.02;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)    Liens on fixed or capital assets (including equipment) hereafter
acquired, constructed or improved by the Company or any Subsidiary; provided
that (i) such security interests secure Indebtedness incurred to finance the
acquisition, construction or improvement of such fixed or capital assets,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within



--------------------------------------------------------------------------------

86

90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;
(e)    Liens securing Capital Lease Obligations arising out of Sale and
Lease-Back Transactions; provided that (i) such Sale and Lease-Back Transaction
is consummated within 90 days after the purchase by the Company or a Subsidiary
of the property or assets which are the subject of such Sale and Lease-Back
Transaction and (ii) such Liens do not at any time encumber any property or
assets other than the property or assets that are the subject of such Sale and
Lease-Back Transaction;
(f)        any Lien on any property or asset of any Subsidiary securing
obligations in favor of the Company or any other Subsidiary;
(g)    any Lien on any property or asset of any Foreign Subsidiary securing
obligations of any Foreign Subsidiary;
(h)    Permitted Securitization Transactions and Liens arising in connection
with any Permitted Securitization Transaction; provided that the aggregate
Securitization Amount in respect of Permitted Securitization Transactions and
Liens arising in connection therewith permitted by this clause (h) shall not
exceed US$250,000,000 at any time; and
(i)        other Liens not otherwise permitted by the foregoing clauses of this
Section (including Permitted Securitization Transactions and Liens arising in
connection with any Permitted Securitization Transaction, to the extent
exceeding the amount in clause (h) above); provided that the Lien Basket Amount
shall not at any time exceed 15% of the Consolidated Net Tangible Assets of the
Company.
SECTION 6.03.    Fundamental Changes. (a)The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Company and the
Subsidiaries (taken as a whole), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing and no Default shall result therefrom
(i) any Person may merge into the Company in a transaction in which the Company
is the surviving corporation, (ii) any Person may merge with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (and, in the case of a
merger involving a Subsidiary Borrower, the survivor shall be the Subsidiary
Borrower), (iii) any Subsidiary (other than a Subsidiary Borrower) may liquidate
or dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders and (iv) this Section shall not be construed to
restrict Permitted Securitization Transactions; provided that for



--------------------------------------------------------------------------------

87

purposes of this Section 6.03, one or more Refranchising Transactions shall not
constitute the sale, transfer or disposition of all or substantially all of the
assets of the Company and the Subsidiaries.
(b)    A substantial majority of the business engaged in by the Company and its
Subsidiaries will continue to be businesses of the type conducted by the Company
and its Subsidiaries on the Effective Date and businesses reasonably related
thereto; provided that the foregoing shall not be construed to restrict the
conduct of businesses that are limited to serving the Company and its
Subsidiaries and their respective franchisees and licensees, such as the
creation of Subsidiaries to conduct insurance or inventory purchasing activities
for the Company and its Subsidiaries and their respective franchisees and
licensees.
SECTION 6.04.    [Intentionally omitted.]
SECTION 6.05.    Hedging Agreements. The Company will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement or commodity price
protection agreement or other commodity price hedging arrangement, other than
Hedging Agreements, commodity price protection agreements and other commodity
price hedging arrangements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.
SECTION 6.06.    [Intentionally omitted.]
SECTION 6.07.    Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other material transactions with, any of
its then Affiliates, except (a) in the ordinary course of business for
consideration and on terms and conditions not less favorable to the Company or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties (including pursuant to joint venture agreements entered into after
the Effective Date with third parties that are not Affiliates), (b) transactions
between or among the Company and its wholly owned Subsidiaries or between or
among wholly owned Subsidiaries, in each case not involving any other Affiliate,
(c) the Company may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its capital stock, (d) the Company and
its Subsidiaries may make Equity Payments in respect of any of their respective
Equity Interests, or pursuant to or in accordance with stock option plans or
employee benefit plans for management or employees of the Company and its
Subsidiaries and (e) the foregoing shall not prevent the Company or any
Subsidiary from performing its obligations under agreements existing on the date
hereof between the Company or any of its Subsidiaries and any joint venture of
the Company or any of its Subsidiaries in accordance with the terms of such
agreements as in effect on the date hereof or pursuant to amendments or
modifications to any such agreements that are not adverse to the interests of
the Lenders.



--------------------------------------------------------------------------------

88

SECTION 6.08.    Issuances of Equity Interests by Principal Domestic
Subsidiaries. The Company will not permit any Principal Domestic Subsidiary to
issue any additional Equity Interest in such Principal Domestic Subsidiary other
than (a) to the Company, (b) to another Subsidiary in which the Company owns,
directly or indirectly, a percentage interest not less than the percentage
interest owned in the Principal Domestic Subsidiary issuing such Equity
Interest, (c) any such issuance that does not reduce the Company’s aggregate
direct and indirect percentage ownership interest in such Principal Domestic
Subsidiary and (d) issuances of Equity Interests after the date hereof which are
not otherwise permitted by the foregoing clauses of this Section, provided that
the aggregate consideration received therefor (net of all consideration paid in
connection with all repurchases or redemptions thereof) does not exceed
US$100,000,000 during the term of this Agreement.
SECTION 6.09.    Leverage Ratio. The Company will not permit the Leverage Ratio
as of any date to exceed 2.75 to 1.0.
SECTION 6.10.    Fixed Charge Coverage Ratio. The Company will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
ending after the Effective Date to be less than 1.40 to 1.00.
SECTION 6.11.    Sale and Lease-Back Transactions. The Company will not, and
will not permit any of its Domestic Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Lease-Back Transaction”), except (a) any Sale
and Lease-Back Transaction consummated within 90 days after the purchase by the
Company or a Domestic Subsidiary of the property or assets (other than assets
acquired pursuant to any Permitted Acquisition) which are the subject of such
Sale and Lease-Back Transaction, (b) any Sale and Lease-Back Transaction between
the Company and any Subsidiary or any Subsidiary and any other Subsidiary and
(c) other Sale and Lease-Back Transactions; provided that any Sale and
Lease-Back Transaction permitted by clause (c) above shall be subject to
compliance with the limitation set forth in the proviso to clause (i) of
Section 6.02.
SECTION 6.12.    Ownership of Subsidiary Borrowers. The Company will not permit
a Subsidiary Borrower to cease to be a direct or indirect wholly owned
subsidiary (other than to the extent of director’s qualifying shares) of the
Company, unless an Election to Terminate shall have been delivered with respect
to such Subsidiary Borrower and all obligations of such Subsidiary Borrower in
respect of Loans made to it have been repaid and there is no remaining Revolving
Credit Exposure to such Subsidiary Borrower.



--------------------------------------------------------------------------------

89

ARTICLE VII
Events of Default
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement payable by it when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable by it under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s or any
Subsidiary Borrower’s existence) or 5.08 or in Article VI;
(e)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);
(f)        the Company or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) Indebtedness that becomes due as a result of the
voluntary sale or transfer of property or assets by the Company or a Subsidiary
or (ii) any amount that becomes due under a Hedging Agreement as a result of the
termination thereof, other than a termination by the applicable counterparty
attributable to an event or condition that constitutes or is in the nature of an
event of default in respect of the Company or a Subsidiary;



--------------------------------------------------------------------------------

90

(h)    [Intentionally omitted];
(i)        subject to Section 7.02, an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Company or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(j)        subject to Section 7.02, the Company or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(k)    subject to Section 7.02, the Company or any Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
(l)        subject to Section 7.02, one or more judgments for the payment of
money in an aggregate amount in excess of US$125,000,000 (excluding amounts
believed in good faith by the Company to be covered by insurance from
financially sound insurance companies) shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;
(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(n)    a Change in Control shall occur; or
(o)    any Guarantee by any Guarantor under the Guarantee Agreement shall be
determined by a court of competent jurisdiction, or shall be asserted by a
Borrower or a Guarantor, to be unenforceable, or any Guarantor shall fail to
observe



--------------------------------------------------------------------------------

91

or perform any material covenant, condition or agreement contained in the
Guarantee Agreement; provided that the foregoing shall not apply with respect to
the termination of any or all the Guarantees (other than the Guarantee of the
Company) under the Guarantee Agreement pursuant to Section 11 thereof or
Section 10.02(b) hereof;
then, and in every such event (other than an event with respect to any Borrower
described in clause (i) or (j) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding, to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company and the Subsidiary
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and the Subsidiary Borrowers, and (iii) enforce its
rights under the Guarantee Agreement on behalf of the Lenders and the Issuing
Banks; and in case of any event with respect to any Borrower described in
clause (i) or (j) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.


SECTION 7.02.    Exclusion of Immaterial Subsidiaries. Solely for purposes of
determining whether a Default has occurred under clause (i), (j), (k) or (l) of
Section 7.01, any reference in any such clause to any “Subsidiary” shall be
deemed not to include any Subsidiary affected by any event or circumstance
referred to in any such clause that (a) is not a Principal Domestic Subsidiary
or a Subsidiary Borrower, (b) does not have consolidated assets accounting for
more than 3% of the consolidated assets of the Company and its Subsidiaries,
(c) did not, for the most recent period of four consecutive fiscal quarters,
have consolidated revenues accounting for more than 3% of the consolidated
revenues of the Company and its Subsidiaries and (d) did not, for the most
recent period of four consecutive fiscal quarters, have Consolidated EBITDAR in
an amount exceeding 3% of the Company’s Consolidated EBITDAR for such period;
provided that if it is necessary to exclude more than one Subsidiary from
clause (i), (j), (k) and (l) of Section 7.01 pursuant to this Section in order
to avoid a Default thereunder, all excluded Subsidiaries shall be considered to
be a single consolidated Subsidiary for purposes of determining whether the
conditions specified in clauses (b), (c) and (d) above are satisfied.



--------------------------------------------------------------------------------

92

ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent herein and its successors to serve as
administrative under the Loan Documents, and authorizes the Administrative Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders or the
Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02, or as the Administrative
Agent shall believe in good faith to be necessary, under the Loan Documents),
and (c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the Person serving the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “Notice of Default”) is
given to the Administrative Agent by a Borrower, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document or the occurrence of any Default,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or



--------------------------------------------------------------------------------

93

other terms or conditions set forth in any Loan Document, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
of the Revolving Credit Exposure or the component amounts thereof or of any
determination made by it under Section 1.05.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also may rely upon any
statement made to it orally or by telephone and reasonably believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and shall not incur any liability for relying thereon.
The Administrative Agent may consult with legal counsel (who may be counsel for
a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties, including through
its Toronto or London branches (or other branches) as applicable. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Company (which consent shall not be unreasonably withheld, and shall not be
required so long as any Event of Default set forth in clause (i) or (j) of
Section 7.01 has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then such retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks and with the consent of the Company
(which consent shall not be unreasonably withheld, and shall not be required so
long as any Event of Default set forth in clause (i) or (j) of Section 7.01



--------------------------------------------------------------------------------

94

has occurred and is continuing; provided that the Company shall be deemed to
have consented to such an appointment unless it shall have objected thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof), appoint a successor Administrative Agent which
shall be a bank with an office (or that has Affiliates with an office) in
New York, New York and London, United Kingdom, for the successor Administrative
Agent; provided that, notwithstanding any of the foregoing, if no successor
shall have been so appointed and shall have accepted such appointment within 45
days after the retiring Administrative Agent’s notice of its resignation, the
retiring Administrative Agent may elect, by notice to the Company and the
Lenders, that its resignation shall become effective without a successor having
been appointed, in which case (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Company or any Subsidiary
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Lead Arrangers or any other Lender
or Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Lead Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.



--------------------------------------------------------------------------------

95

Each party hereto agrees and acknowledges that the Syndication Agents, the
Documentation Agents and the Lead Arrangers do not have any duties or
responsibilities in their capacities as Syndication Agents, Documentation Agents
and Lead Arrangers, respectively, hereunder or under any other Loan Document and
shall not have, or become subject to, any liability hereunder in such
capacities, but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lead Arrangers, the Syndication Agents, the Documentation Agents, the
Lenders and the Issuing Banks, and none of the Company or any other Loan Party
shall have any rights as a third party beneficiary of any such provisions.
ARTICLE IX
Collection Allocation Mechanism
On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII, (b) each Lender shall
become obligated to fund, within one Business Day, all participations in
outstanding Swingline Loans held by it (it being agreed that the CAM Exchange
shall not result in a reallocation of such funding obligations, but only of the
funded participations resulting therefrom) and (c) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender’s CAM Percentage in each Designated
Obligation. Each Lender, each Person acquiring a participation from any Lender
as contemplated by Section 10.04 and each Borrower hereby consents and agrees to
the CAM Exchange. Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph), but giving effect to assignments after the CAM Exchange Date, it
being understood that nothing herein shall be construed to prohibit the
assignment of a proportionate part of all an



--------------------------------------------------------------------------------

96

assigning Lender’s rights and obligations in respect of a single Class of
Commitments or Loans.
In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement of either Tranche by an Issuing Bank that is not reimbursed by the
applicable Borrower, then (a) each Tranche A Lender or Tranche B Lender, as
applicable, shall, in accordance with Section 2.06(d), promptly purchase from
the applicable Issuing Bank a participation in such LC Disbursement in the
amount of such Lender’s Tranche A Percentage or Tranche B Percentage, as the
case may be, of such LC Disbursement (without giving effect to the CAM
Exchange), (b) the Administrative Agent shall redetermine the CAM Percentages
after giving effect to such LC Disbursement and the purchase of participations
therein by the applicable Lenders, and the Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that each Lender shall own an interest equal to
such Lender’s CAM Percentage in each of the Designated Obligations and (c) in
the event distributions shall have been made in accordance with the preceding
paragraph, the Lenders shall make such payments to one another as shall be
necessary in order that the amounts received by them shall be equal to the
amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Lenders and their successors and assigns and shall be
conclusive absent manifest error.
ARTICLE X
Miscellaneous
SECTION 10.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)
if to the Company or any Subsidiary Borrower, to it at Yum! Brands, Inc., P.O.
Box 32070, Louisville, KY 40232, (or, in the case of overnight packages, 1441
Gardiner Lane, Louisville, KY 40213-1963), Attention of William L. Gathof, Vice
President and Treasurer (Telecopy No. (502) 874-8948);

(ii)
if to the Administrative Agent, JPMCB, in its capacity as a Swingline Lender or
JPMCB, in its capacity as Issuing Bank, as follows:

(A)    if such notice relates to a Loan or Borrowing denominated in U.S.
Dollars, or does not relate to any particular Loan, Borrowing or Letter of
Credit, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin, 10th Floor, Houston, TX 77002-6924, Attention of Lisa McCants (Telecopy
No. (713) 750-2119), with a copy to JPMorgan Chase Bank, N.A., 383 Madison



--------------------------------------------------------------------------------

97

Avenue, 24th Floor, New York, NY 10179, Attention of Malwina Siedlinska
(Telecopy No. (212) 270-1058);
(B)    if such notice relates to a Loan or Borrowing denominated in an
Alternative Currency, to J.P. Morgan Europe Limited, 125 London Wall, London,
EC2Y-5AJ, United Kingdom, Attention of The Manager, Loan & Agency Services
(Telecopy No. 44 (0) 207 777 2360) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, NY 10179, Attention of Malwina Siedlinska (Telecopy
No. (212) 270-1058; and
(C)    if such notice relates to a Letter of Credit, to JPMorgan Chase Bank,
N.A., 10420 Highland Manor Drive, Floor 4, Tampa, FL 33610, Attention of Letter
of Credit Department (Telecopy No. (813) 432-5162, with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, Floor 24, New York, NY 10179, United States,
Attention of Malwina Siedlinska (Telecopy No. (212) 270-1058;
(iii)
if to Citibank, N.A., in its capacity as Issuing Bank or in its capacity as
Swingline Lender, to it at Citibank, N.A., 1615 Brett Road Building III, New
Castle, DE 19720, Attention of Loan Administration (Telecopy No. (212) 994-0961)
with a copy to Citibank, N.A., 388 Greenwich Street, New York, NY 10013,
Attention of Barbara Chrzan (Telecopy No. (646) 291-1754);

(iv)
if to Wells Fargo Bank, National Association, in its capacity as Issuing Bank or
in its capacity as Swingline Lender, as follows:

(A)    if such notice relates to a Letter of Credit, to Wells Fargo Bank,
National Association, 1808 Aston Avenue, Suite 250, Carlsbad, CA 92008,
Attention of Loan Administration (Telecopy No. (303) 863-2729, with a copy to
Wells Fargo Bank, National Association, 1808 Aston Avenue, Suite 250, Carlsbad,
CA 92008, Attention Denise Crouch (Telecopy No. (303) 863-2729;
(B)    if such notice relates to a Swingline Loan, to Wells Fargo Bank, National
Association, 1808 Aston Avenue, Suite 250, Carlsbad, CA 92008, Attention of
Participant Loan Servicing (Telecopy No. (303) 863-2729, with a copy to Wells
Fargo Bank, National Association, 1808 Aston Avenue, Suite 250, Carlsbad, CA
92008, Attention Denise Crouch (Telecopy No. (303) 863-2729; and
(v)
if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent and the Company; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent, the Company and the applicable Lenders. The
Administrative Agent, the Company or any Subsidiary Borrower may, in its



--------------------------------------------------------------------------------

98

discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 10.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Subsidiary Borrowers and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan (or the date of any payment required pursuant to Section 2.12(b)), LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.19(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, or release or limit the
Company’s Guarantee under the Guarantee Agreement, in each case without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required



--------------------------------------------------------------------------------

99

Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender; provided further that, (i) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, an Issuing Bank or a Swingline Lender hereunder without the prior written
consent of the Administrative Agent, such Issuing Bank or such Swingline Lender,
as the case may be and (ii) any waiver, amendment or modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of one Class (but not of both Classes) may be
effected by an agreement or agreements in writing entered into by the Company
and requisite percentage in interest of the affected Lenders under the
applicable Class. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification.
(c)    If, in connection with any proposed waiver, amendment or modification of
this Agreement or any other Loan Document or any provision hereof or thereof,
the consent of one or more of the Lenders whose consent is required is not
obtained, then the Company shall have the right to replace each such
non-consenting Lender with one or more assignees pursuant to Section 2.20(b);
provided that at the time of such replacement, each such assignee consents to
the proposed waiver, amendment or modification.
(d)    Notwithstanding anything in paragraph (b) of this Section to the
contrary, this Agreement and the other Loan Documents may be amended at any time
and from time to time to establish one or more new Classes (a “New Class”) of
revolving credit commitments to be made available to any or all of the
Borrowers, by an agreement in writing entered into by the Company, the
Administrative Agent and each Person (including any Lender) that shall agree to
provide any portion of such New Class of revolving credit commitments so
established (but without the consent of any other Lender), and each Person that
shall not already be a Lender shall, at the time the agreement becomes
effective, become a Lender with the same effect as if it had originally been a
Lender under this Agreement with the commitments set forth in such agreement;
provided that the establishment of a New Class shall not result in the aggregate
amount of the sum of the Commitments plus the commitments under such New Class
exceeding the aggregate amount of the Commitments outstanding immediately prior
to the establishment of such New Class unless and to the extent that such New
Class is established in connection with a Commitment Increase; provided further
that, any Person that is Lender immediately prior to the establishment of such
New Class and that wishes to participate as a Lender in such New Class may, with
the consent of both the Company and the Administrative Agent (in each such case,
such consent not to be unreasonably withheld or delayed), reduce the existing
Commitment of such Lender, on a dollar-



--------------------------------------------------------------------------------

100

for-dollar basis, by the aggregate amount of such Lender’s commitment under such
New Class. Any such agreement shall amend the provisions of this Agreement and
the other Loan Documents to set forth the terms of each New Class of revolving
credit commitments established thereby (including the amount and final maturity
thereof (which shall not be earlier than the Maturity Date), the interest to
accrue and be payable thereon and any fees to be payable in respect thereof) and
to effect such other changes (including changes to the provisions of this
Section, Section 2.18 and the definition of “Required Lenders”) as the Company
and the Administrative Agent shall deem necessary or advisable in connection
with the establishment of any such New Class of revolving credit commitments;
provided, however, that no such agreement shall (i) effect any changes described
in any of clauses (i), (ii), (iii) or (iv) of paragraph (b) of this Section
without the consent of each Person required to consent to such change under such
clause (it being agreed, however, that the establishment of any New Class of
revolving credit commitments will not, of itself, be deemed to effect any of the
changes described in clauses (iv) or (v) of such paragraph (b)), or (ii)
establish any covenant, Event of Default or remedy that by its terms benefits
one or more Classes, but not all Classes, of Loans or Borrowing without the
prior written consent of Lenders holding a majority in interest of the Loans and
Commitments of each Class not so benefited. The loans, commitments and
borrowings of any New Class established pursuant to this paragraph shall
constitute Loans, Commitments and Borrowings under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantee
by the Company and the Guarantees by the Subsidiary Guarantors under the
Guarantee Agreement. The Company shall take any actions reasonably required by
the Administrative Agent to ensure and/or demonstrate that the Guarantee by the
Company and the Guarantees by the Subsidiary Guarantors under the Guarantee
Agreement continue to be in full force and effect after the establishment of any
New Class of revolving credit commitments.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Lead Arrangers, the Syndication Agents, the Documentation Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP, counsel for the Administrative Agent and the
Lead Arrangers and one firm of local counsel in the foreign jurisdiction of each
Subsidiary Borrower for the foregoing, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
the



--------------------------------------------------------------------------------

101

Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    The Company shall indemnify the Administrative Agent, each Syndication
Agent, each Documentation Agent, each Lead Arranger, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan, Letter of Credit or the use of the proceeds therefrom (including
any refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available (i) to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee (it being understood that, for purposes of this clause, each of a
Lead Arranger, the Administrative Agent or a Lender, on the one hand, and their
respective officers, directors, employees, agents and controlling persons, on
the other hand, shall be considered to be a single party seeking
indemnification) or (ii) with respect to any amounts paid pursuant to any
settlement made by such Indemnitee without the consent of the Company, which
consent shall not be unreasonably withheld.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, an Issuing Bank or a Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or such Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be (i) was incurred
by or asserted against the Administrative Agent, such Issuing Bank or such
Swingline Lender in its capacity as such and (ii) in respect of Extended Letters
of Credit issued under Section 2.06(l), was incurred at or prior to the close of
business on the date



--------------------------------------------------------------------------------

102

that is five Business Days prior to the Maturity Date. Any payment by a Lender
hereunder shall not relieve the Company of its liability in respect thereof.
(d)    To the extent permitted by applicable law, each party hereto agrees not
to assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 10.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither the
Company nor any Subsidiary Borrower may assign or otherwise transfer any of
their rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Company or any
Subsidiary Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, Indemnitees and the Related Parties of the
Administrative Agent, the Issuing Banks and each Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b) (i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to any Borrower or any
Affiliate or Subsidiary of any Borrower or to a natural Person) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment of either Class and the Loans of such Class at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
(A)    the Company; provided that no consent of the Company shall be required
(x) for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund
(as defined below) with respect to a Lender, except that no such assignment
shall be permitted without the Company’s consent by reason of this clause (x) if
it would result in the relevant Lender, together with its Affiliates and any
Approved Funds with respect to such Lender, having Commitments, whether used or
unused, that exceed 20% of the total Commitments as of the proposed effective
date of such assignment, or (y) if an Event of Default has occurred and is
continuing, any other assignee;



--------------------------------------------------------------------------------

103

(B)    the Administrative Agent; and
(C)    each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of a Class, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than US$5,000,000 unless each of the Company and the
Administrative Agent otherwise consent; provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that (x) this clause shall not apply to rights in respect of
outstanding Competitive Loans and (y) this clause shall not be construed to
prevent an assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    in the case of an assignment by a Lender to a CLO (as defined below)
administered or managed by such Lender or by an Affiliate of such Lender, the
assigning Lender may retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such CLO;
(F)    no assignment shall be permitted that would reasonably be expected to
result in any direct or indirect increase in costs, Taxes or other expenses that
the Company or any other Loan Party is required to pay or reimburse under any
applicable provisions hereunder.
For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
“Approved Fund” means, with respect to any Lender, (a) a CLO administered or
managed by such Lender or an Affiliate of such Lender and (b) with



--------------------------------------------------------------------------------

104

respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment or Commitments of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”), and shall give
prompt written notice to the Company of each Assignment and Assumption so
accepted and recorded. The entries in the Register shall be conclusive, and the
Company, the Subsidiary Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Subsidiary Borrowers, any Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for



--------------------------------------------------------------------------------

105

purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c) (i)    Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (other than to any
Borrower or any Affiliate or Subsidiary of any Borrower or to a natural Person)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment or
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Subsidiary Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, each of
the Company and the Subsidiary Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17 and 2.18 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.19(c)
as though it were a Lender.
(ii)
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.




--------------------------------------------------------------------------------

106

(iii)
A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Company. A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.18 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company and the Subsidiary Borrowers,
to comply with Section 2.18(d) as though it were a Lender.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, or any central bank having jurisdiction over such Lender and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Guarantee
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent and the Issuing Banks constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received



--------------------------------------------------------------------------------

107

counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
or any Subsidiary Borrower against any of and all the obligations of the Company
or such Subsidiary Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement, but only to the extent such obligations are then
due and payable. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Company or any Subsidiary Borrower or its properties in the
courts of any jurisdiction.



--------------------------------------------------------------------------------

108

(c)    Each of the Company and the Subsidiary Borrowers hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Each Subsidiary Borrower
hereby irrevocably designates, appoints and empowers CT Corporation System, with
offices on the date hereof at 111 Eighth Avenue, 13th Floor, New York, New York
10011, as its designee, appointee and agent to receive and accept for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents which may be served in any action or proceeding
described in paragraph (b) above. If for any reason such designee, appointee and
agent shall cease to act as such, each Subsidiary Borrower agrees to designate a
new designee, appointee and agent in New York City on the terms and for the
purposes of this provision reasonably satisfactory to the Administrative Agent.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE GUARANTEE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’



--------------------------------------------------------------------------------

109

directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (subject to the last
sentence of this paragraph), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or any Subsidiary Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company or any Subsidiary Borrower, (i) to any rating agency when required by
it, provided that, prior to any disclosure, such rating agency shall undertake
in writing to preserve the confidentiality of such Information or (k) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans. For the purposes of this Section, “Information” means all information
received from the Company or any Subsidiary Borrower relating to the Company,
any Subsidiary Borrower or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. If any Lender receives any subpoena or similar
legal process referred to in clause (c) above, such Lender will endeavor, to the
extent practicable, to notify the Company and afford the Company an opportunity
to challenge the same before disclosing any confidential Information pursuant
thereto.
SECTION 10.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest



--------------------------------------------------------------------------------

110

thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
SECTION 10.14.    Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s New York office on the Business Day preceding that on which final
judgment is given. The obligations of each Borrower in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the Specified Currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Specified Currency
with such other currency; if the amount of the Specified Currency so purchased
is less than the sum originally due to such Lender or the Administrative Agent,
as the case may be, in the Specified Currency, the applicable Borrower agrees,
to the fullest extent that it may effectively do so, as a separate obligation
and notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss.
SECTION 10.15.    USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), (the “Act”), it is required to
obtain, verify and record information that identifies the Company and each
Subsidiary Borrower, which information includes the name and address of the
Company and each Subsidiary Borrower and other information that will allow such
Lender to identify the Company and each Subsidiary Borrower in accordance with
the Act.
SECTION 10.16.    Waiver of Notice Period in Connection with Termination of the
Existing U.S. Credit Agreement. Each Lender that is a party to the Existing U.S.
Credit Agreement hereby waives the prior notice required for the termination of
the commitments under Section 2.09(c) of the Existing U.S. Credit Agreement.
SECTION 10.17.    No Fiduciary Duty. The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates. The Company and
each Subsidiary Borrower agree that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Company and
each Subsidiary Borrower acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and



--------------------------------------------------------------------------------

111

remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(b) in connection therewith and with the process leading thereto, (i) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (ii) each Lender
is acting solely as principal and not as the agent or fiduciary of any Loan
Party, its management, stockholders, creditors or any other Person. The Company
and each Subsidiary Borrower acknowledge and agree that such Loan Party has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Company and the Subsidiary Borrowers agree that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.


[Signature pages follow]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




YUM! BRANDS, INC.,
by
 
/s/ William L. Gathof
 
Name:William L. Gathof
 
Title:Vice President and Treasurer





Yum! Restaurants International S.à r.l. (U.S. BRANCH),
By
 
/s/ Alan J. Kohn
 
Name:Alan J. Kohn
 
Title:Manager





Yum! Restaurant Holdings,
by
 
/s/ Tim Colborn
 
Name:Tim Colborn
 
Title:Director






--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A.,
individually, as Administrative
Agent, Issuing Bank and
Swingline Lender




By:
/s/ Barry Bergman
 
Name:Barry Bergman
 
Title:Managing Director






--------------------------------------------------------------------------------









CITIBANK, N.A., individually as Issuing
Bank and Swingline Lender




By:
/a/ Michael Vondriska
 
Name:Michael Vondriska
 
Title:Vice President




--------------------------------------------------------------------------------















Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:
WELLS FARGO BANK NATIONAL
ASSOCIATION, individually as Issuing
Bank and Swingline Lender
 
 
 
 
 
by
/s/ Darcy McLaren
 
Name: Darcy McLaren
 
Title: Director





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


Fifth Third Bank
 
 
 
 
 
by
/s/ Mike Gifford
 
Name: Mike Gifford
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


HSBC Bank USA, National Association
 
 
 
 
 
by
/s/ James P. Kelly
 
Name: James P. Kelly
 
Title: Managing Director





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


U.S. Bank NA
 
 
 
 
 
by
/s/ Joseph C. Hensley
 
Name: Joseph C. Hensley
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


Bank of America, N.A.
 
 
 
 
 
by
/s/ William M. Bulger, Jr.
 
Name: William M. Bulger, Jr.
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH:
 
 
 
 
 
by
/s/ Katye Whalen
 
Name: Katye Whalen
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
/s/ Brett Delfino
 
Name: Brett Delfino
 
Title: Executive Director






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
by
/s/ Deroy Scott
 
Name: Deroy Scott
 
Title: Senior Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


SCOTIABANK EUROPE PLC
 
 
 
 
 
by
/s/ John O'Connor
 
Name: John O'Connor
 
Title: Head of Credit Administration





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


Bank of China, New York Branch
 
 
 
 
 
by
/s/ Dong Yuan
 
Name: Dong Yuan
 
Title: Deputy General Manager





For any Lender requiring a second signature line:


 
by
--------------------------------------------------
 
Name:
 
Title:






--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:
Branch Banking and Trust Company, a North
Carolina Banking Corporation
 
 
 
 
 
by
/s/ Greg R. Branstetter
 
Name: Greg R. Branstetter
 
Title: Senior Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------





Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:
China Merchants Bank Co., Ltd., New York
Branch
 
 
 
 
 
by
/s/ Chengyue Jiao
 
Name: Chengyue Jiao
 
Title: Deputy General Manager





For any Lender requiring a second signature line:


 
by
/s/ Hui Fang
 
Name: Hui Fang
 
Title: General Manager








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


GOLDMAN SACHS BANK USA
 
 
 
 
 
by
/s/ Robert Ehudin
 
Name: Robert Ehudin
 
Title: Authorized Signatory





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


ING Bank N.V., Dublin Branch:
 
 
 
 
 
by
/s/ Padraig Matthews
 
Name: Padraig Matthews
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
/s/ Aidan Neill
 
Name: Aidan Neill
 
Title: Director








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


MORGAN STANLEY BANK, N.A.
 
 
 
 
 
by
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


The Northern Trust Company
 
 
 
 
 
by
/s/ Mike Fornal
 
Name: Mike Fornal
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:
Australia and New Zealand Banking Group
Limited
 
 
 
 
 
by
/s/ Robert Grillo
 
Name: Robert Grillo
 
Title: Director





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


Comercia Bank:
 
 
 
 
 
by
/s/ Heather Whiting
 
Name: Heather Whiting
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


DBS Bank, Ltd., Los Angeles Agency
 
 
 
 
 
by
/s/ Aik Lim Kok
 
Name: Aik Lim Kok
 
Title: Assistant General Manager





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:
Industrial and Commercial Bank of China
Limited New York Branch
 
 
 
 
 
by
/s/ Mingqiang Bi
 
Name: Mr. Mingqiang Bi
 
Title: General Manager





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


MIZUHO CORPORATE BANK (USA)
 
 
 
 
 
by
/s/ Yasuo Imaizumi
 
Name: Yasuo Imaizumi
 
Title: Deputy General Manager





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------













Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


The Bank of New York Mellon
 
 
 
 
 
by
/s/ Jeffrey Dears
 
Name: Jeffrey Dears
 
Title: Vice President





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:








--------------------------------------------------------------------------------



Lender Signature Page to
the YUM! BRANDS, INC., Credit Agreement
dated as of the date first written above




Name of Institution:


WESTPAC BANKING CORPORATION
 
 
 
 
 
by
/s/ David Brumby
 
Name: David Brumby
 
Title: Executive Director





For any Lender requiring a second signature line:


 
by
 
 
Name:
 
Title:












--------------------------------------------------------------------------------



SCHEDULE A
TO
CREDIT AGREEMENT
GUARANTORS
Subsidiary (Jurisdiction of Incorporation)
Kentucky Fried Chicken International Holdings, Inc. (Delaware)
KFC Corporation (Delaware)
KFC Holding Co. (Delaware)
KFC U.S. Properties, Inc. (Delaware)
Pizza Hut, Inc. (California)
Pizza Hut International, LLC (Delaware)
Pizza Hut of America, Inc. (Delaware)
Taco Bell Corp. (California)
Taco Bell of America, LLC (Delaware)
YUM Restaurant Services Group, Inc. (Delaware)



--------------------------------------------------------------------------------



SCHEDULE 2.01
To Credit Agreement
COMMITMENTS


Lender
Tranche A Commitment
Tranche B Commitment
Total
JPMorgan Chase Bank, N.A.
$0
$115,000,000
$115,000,000
Citibank, N.A.
$0
$115,000,000
$115,000,000
Wells Fargo Bank, National Association
$0
$115,000,000
$115,000,000
Fifth Third Bank
$0
$83,000,000
$83,000,000
HSBC Bank USA, National Association
$0
$83,000,000
$83,000,000
U.S. Bank NA
$0
$83,000,000
$83,000,000
Bank of America, N.A.
$0
$61,000,000
$61,000,000
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch
$0
$61,000,000
$61,000,000
PNC Bank, National Association
$0
$61,000,000
$61,000,000
Scotiabank Europe plc
$0
$61,000,000
$61,000,000
Bank of China, New York Branch
$43,000,000
$0
$43,000,000
Branch Bank and Trust Company, a North Carolina Banking Corporation
$43,000,000
$0
$43,000,000
China Merchants Bank Co., Ltd. New York Branch
$43,000,000
$0
$43,000,000
Goldman Sachs Bank USA
$0
$43,000,000
$43,000,000
ING Bank N.V., Dublin Branch
$0
$43,000,000
$43,000,000
Morgan Stanley Bank, N.A.
$0
$43,000,000
$43,000,000
The Northern Trust Company
$0
$43,000,000
$43,000,000
Australia and New Zealand Banking Group Limited
$0
$23,000,000
$23,000,000
Comerica Bank
$0
$23,000,000
$23,000,000
DBS Bank Ltd., Los Angeles Agency
$0
$23,000,000
$23,000,000
Industrial and Commercial Bank of China Limited New York Branch
$23,000,000
$0
$23,000,000
Mizuho Corporate Bank (USA)
$0
$23,000,000
$23,000,000
The Bank of New York Mellon
$0
$23,000,000
$23,000,000
Westpac Banking Corporation
$0
$23,000,000
$23,000,000
Total
$152,000,000
$1,148,000,000
1,300,000,000






--------------------------------------------------------------------------------





SCHEDULE 2.06
To Credit Agreement
EXISTING LETTERS OF CREDIT
See Attached Chart of Existing Letters of Credit





--------------------------------------------------------------------------------



SCHEDULE 2.15
To Credit Agreement
MANDATORY COST
1.    The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank, in each case, solely in respect of Alternative
Currency Loans and Dollar-Denominated Loans made to Borrowers organized under
the laws of a jurisdiction outside the United States.
2.    On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Group of Loans of all the Lenders) and will be expressed as a
percentage rate per annum.
3.    The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a member state of the European Community that adopts or has adopted
the Euro as its lawful currency in accordance with legislation of the European
Community relating Economic and Monetary Union will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender's
participation in the relevant Group of Loans of all the Lenders made from such
Applicable Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from such Applicable Lending
Office.
4.    The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:
(a)    in relation to a Loan denominated in Sterling:
 
AB + C(B - D) + E x 0.01
% per annum
 
 
 
100 - (A + C)
 
 



(b)    in relation to a Loan denominated in any currency other than Sterling:
 
E x 0.01
% per annum
 
 
 
300
 
 



Where:
A    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which such Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.



--------------------------------------------------------------------------------



B    is the percentage rate of interest (excluding the Euro Currency Margin and
the Mandatory Cost and any additional rate of interest specified in paragraph
(d) of Section 2.07 (Interest rates)) payable for the relevant Interest Period
on the Loan.
C    is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
D    is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
E    is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
5.    For the purposes of this Schedule:
(a)    “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
(b)    “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;
(c)    “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
(d)    “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
6.    In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e., 5% will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.
7.    If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.
8.    Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each



--------------------------------------------------------------------------------



Lender shall supply the following information on or prior to the date on which
it becomes a Lender:
(a)    the jurisdiction of its Applicable Lending Office; and
(b)    any other information that the Administrative Agent may reasonably
require for such purpose.
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.    The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender's obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as its Applicable Lending Office.
10.    The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.
11.    The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.
12.    Any determination by the Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.
13.    The Administrative Agent may from time to time, after consultation with
the Company and the Lenders, determine and notify to all parties to this
Agreement any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to this Agreement.







--------------------------------------------------------------------------------



SCHEDULE 3.06
To Credit Agreement
DISCLOSED MATTERS
The matters described in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2011 under the captions “Item 3 — Legal Proceedings” and
in “Note 19 —Contingencies” in the Notes to Consolidated Financial Statements
under “Item 8 — Financial Statements and Supplementary Data.”





--------------------------------------------------------------------------------





SCHEDULE 3.11
To Credit Agreement
DISCLOSURE
None.



--------------------------------------------------------------------------------





SCHEDULE 6.01
To Credit Agreement
EXISTING INDEBTEDNESS
1.
Indebtedness of Domestic Subsidiaries (primarily relating to Capital Lease
Obligations), in an amount of US$13,792,974 as of March 22, 2012.

2.
Aircraft lease obligation of KFC U.S. Properties, Inc., as lessee, to CVS
Pharmacy, Inc. (as successor by merger to Caremark Aviation, LLC), as sublessor,
in an amount of US$36,648,224 as of March 22, 2012.




--------------------------------------------------------------------------------





SCHEDULE 6.02
To Credit Agreement
EXISTING LIENS
1.
Liens created and existing pursuant to the sale-leaseback agreements, Master
Lease Agreements and related agreements entered into by certain subsidiaries of
the Borrower and evidencing the following sale-leaseback transactions:



Original Transaction
Date
Lessor
Lessee
April 30, 2003
GE Capital Franchise Finance Corporation, successor in interest to FFCA
Acquisition Corporation
KFC U.S. Properties, Inc.
April 30, 2003 Amended August 15, 2003
LoJon Property II LLC
KFC U.S. Properties, Inc.








--------------------------------------------------------------------------------

1

EXHIBIT A
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor: _______________________________________________

    


2.
Assignee:________________________________________________
[and is an Affiliate/Approved Fund of [Identify Lender]]1 

3.
Company: Yum! Brands, Inc., a North Carolina corporation.

______________________
1    Select as applicable.



--------------------------------------------------------------------------------

2

4.
Borrowers: The Company, Yum! Restaurants International S.à r.l., LLC (U.S.
Branch), the U.S. Branch of a Luxembourg limited liability company, registered
to do business as a foreign corporation in the State of Kentucky, Yum!
Restaurants Holdings, an unlimited liability company organized and existing
under the laws of England and Wales, and any other Subsidiary as to which an
Election to Participate shall have been delivered to the Administrative Agent,
but in each case excluding any such Subsidiary as to which no Election to
Terminate shall have been delivered to the Administrative Agent, in each case
pursuant to Section 2.22.



5.
Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement.

6.
Credit Agreement: $1,300,000,000 Credit Agreement dated as of March 22, 2012
among Yum! Brands, Inc., the Subsidiaries of Yum! Brands, Inc. party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

7.
Assigned Interest:

 
Aggregate Amount of Commitments/Loans of all Lenders2
Amount of Commitments/Loans Assigned
Percentage Assigned of Aggregate Amount of Commitments/Loans of all Lenders3
Tranche A
$[•]
$[•]
[•]%
Tranche B
$[•]
$[•]
[•]%



[8.    Trade Date:]4    


Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
_______________________________
2 Amount to be adjusted by counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date
3 Set forth, to at least nine decimals.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

3

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal, state and foreign securities
laws.





--------------------------------------------------------------------------------

4

The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR],
by _________________________________
Title:


ASSIGNEE [NAME OF ASSIGNEE],
by ________________________________
Title:



--------------------------------------------------------------------------------

5

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank
by
        _______________________________    
        Name:
        Title:
CITIBANK, N.A., as Issuing Bank
by
        _______________________________    
        Name:
        Title:
WELLS FARGO BANK, NATIONAL, Association, as Issuing Bank
by
        _______________________________    
        Name:
        Title:
[ISSUING BANK]
by
        _______________________________    
        Name:
        Title:





--------------------------------------------------------------------------------



[Consented to:]

[YUM! BRANDS, INC.]
by
        _______________________________    
        Name:
        Title:







--------------------------------------------------------------------------------

1

ANNEX 1
to the Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of Section 2.18(d) of the Credit Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have



--------------------------------------------------------------------------------

2

accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------



EXHIBIT B
[FORM OF GUARANTEE AGREEMENT]
GUARANTEE AGREEMENT dated as of [•], 2012, among YUM! BRANDS, INC., a North
Carolina corporation (the “Company”), the subsidiaries of the Company listed on
Schedule A hereto and such other subsidiaries as shall become parties hereto
pursuant to Section 19 hereof (such listed and other subsidiaries of the Company
being referred to herein collectively as the “Subsidiary Borrowers”; and the
Subsidiary Borrowers and the Company being referred to herein collectively as
the “Borrowers”), the subsidiaries of the Company listed on Schedule B hereto
(such subsidiaries of the Company being referred to herein collectively as the
“Subsidiary Guarantors”; and the Subsidiary Guarantors and the Company being
referred to herein collectively as the “Guarantors”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders party to the Credit Agreement dated as of [•], 2012 (as amended from
time to time, the “Credit Agreement”), among the Borrowers, the Lenders party
thereto and the Administrative Agent.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
The Lenders have respectively agreed to make Loans to the Borrowers, and the
Issuing Banks have agreed to issue the Letters of Credit for the account of the
Borrowers. The obligations of the Lenders to lend, and of the Issuing Banks to
issue Letters of Credit, under the Credit Agreement are conditioned on, among
other things, the execution and delivery by the Guarantors of a guarantee
agreement in the form hereof. As Affiliates of the Borrowers as of the Effective
Date, the Guarantors acknowledge that they will derive substantial benefits from
the extensions of credit to the Borrowers under the Credit Agreement. As
consideration therefor and in order to induce the Lenders to make Loans and to
induce the Issuing Banks to issue Letters of Credit, the Guarantors are willing
to execute and deliver this Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1. Each of the Guarantors unconditionally and irrevocably guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment by each of the Borrowers of
(a) the principal of, premium, if any, and interest on the Loans made to each
such Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for repayment or otherwise; (b) each payment required to be
made by each of the Borrowers under Section 2.06 of the Credit Agreement in
respect of any Letter of Credit, including in respect of reimbursements of LC
Disbursements, when and as due, including interest thereon, if any, and
obligations to provide cash collateral; and (c) all other monetary obligations
of each of the Borrowers to the Lenders, the Issuing Banks and the



--------------------------------------------------------------------------------



Administrative Agent under the Credit Agreement, in each case including interest
or other monetary obligations accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) (all the foregoing obligations being
collectively called the “Obligations”). Each of the Guarantors further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.
SECTION 2. Each of the Guarantors waives presentment to, demand of payment from
and protest to each of the Borrowers of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice to protest for nonpayment. The
obligations of each Guarantor hereunder shall not be affected by (a) the failure
of the Administrative Agent, any Issuing Bank or any Lender to assert any claim
or demand or to enforce any right or remedy against any Borrower under the
provisions of the Credit Agreement or otherwise; (b) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, the Credit Agreement, any guarantee or any other agreement, including with
respect to any other Guarantor under this Agreement; or (c) the failure of the
Administrative Agent, any Issuing Bank or any Lender to exercise any right or
remedy against any other Guarantor or guarantor of the Obligations.
SECTION 3. Each of the Guarantors further agrees that its guarantee hereunder
constitutes a guarantee of payment when due and not of collection, and waives
diligence, presentment, demand of payment, protest and all notices whatsoever
and any right to require that resort be had by the Administrative Agent, any
Issuing Bank or any Lender to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Borrower or any other Person.
SECTION 4. The obligations of each Guarantor hereunder are absolute and
unconditional and shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise and, to the fullest extent permitted by applicable law, irrespective
of any other circumstance whatsoever that might otherwise constitute legal or
equitable discharge or defense of a guarantee or surety, it being the intent
hereof that the obligations of each Guarantor shall be absolute and
unconditional and joint and several under any and all circumstances. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent, any Issuing Bank or any Lender to assert
any claim or demand or to enforce any remedy under the Credit Agreement, any
guarantee or any other agreement, by any waiver or modification of any thereof,
by any default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or by any other act or omission which may or might in any manner or
to any extent vary the risk of any Guarantor as a matter of law or equity (other
than the indefeasible payment in full of all the Obligations).



--------------------------------------------------------------------------------



SECTION 5. Each of the Guarantors further agrees that its guarantee is
continuing. The obligations of the Guarantor under this Agreement shall
automatically be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower, any Guarantor or otherwise.
SECTION 6. In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent, any Issuing Bank or any Lender has at law
or in equity against any Guarantor by virtue hereof, upon the failure of any
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of repayment or otherwise, each of the
Guarantors hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Lender or Lenders or the applicable
Issuing Bank or Issuing Banks, if and as appropriate, in cash the amount of such
unpaid Obligation, in the same currency as such Obligation is required to be
paid under the Credit Agreement.
SECTION 7. Each of the Subsidiary Guarantors jointly and severally represents
and warrants that all representations and warranties contained in the Credit
Agreement which relate to the Subsidiary Guarantors are true and correct (or, in
the case of any such representation and warranty not qualified as to
materiality, true and correct in all material respects).
SECTION 8. In addition to all such rights of indemnity and subrogation as the
Subsidiary Guarantors may have under applicable law (but subject to Section 10
hereof), (a) each Borrower agrees that, in the event a payment shall be made by
any Subsidiary Guarantor hereunder on account of any Obligation of such
Borrower, then such Borrower shall indemnify such Guarantor for the full amount
of such payment, and such Subsidiary Guarantor shall be subrogated to the rights
of the Person to whom such payment shall have been made to the extent of such
payment and (b) the Company agrees that, in the event a payment shall be made by
any Subsidiary Guarantor hereunder on account of any Obligation of the Company
(or on account of any Obligation of any Subsidiary Borrower that is not promptly
paid by such Borrower pursuant to its indemnity in clause (a) above), then the
Company shall indemnify such Subsidiary Guarantor for the full amount of such
payment and the Company shall be subrogated to the rights of the Person to whom
such payment shall have been made to the extent of such payment.
SECTION 9. Each Subsidiary Guarantor (a “Contributing Guarantor”) agrees
(subject to Section 10 hereof) that, in the event a payment shall be made by any
other Subsidiary Guarantor hereunder and such other Subsidiary Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the applicable
Borrower or the Company as provided in Section 8 hereof, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all



--------------------------------------------------------------------------------



the Guarantors on the date hereof. Any Contributing Guarantor making any payment
to a Claiming Guarantor pursuant to this Section 9 shall be subrogated to the
rights of such Claiming Guarantor under Section 8 hereof to the extent of such
payment.
SECTION 10. Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 8 and 9 hereof and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated and junior in payment to the indefeasible payment in full
in cash of the Obligations. No failure on the part of the Company, any
Subsidiary Borrower or any Subsidiary Guarantor to make the payments required by
Sections 8 and 9 hereof (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.
SECTION 11. This Agreement shall survive and be in full force and effect so long
as any Obligation is outstanding and has not been indefeasibly paid and so long
as the Lenders have any further commitment to lend or the Issuing Banks have any
further obligation to issue Letters of Credit under the Credit Agreement or any
Letter of Credit is outstanding, and shall be reinstated to the extent provided
in Section 5 hereof. Each Subsidiary Guarantor shall be released from its
guarantee hereunder in the event that all the capital stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of, in accordance
with the terms of the Credit Agreement, by the Company or a Subsidiary that
shall own such stock, to a Person that is not an Affiliate of the Company, if
such sale, transfer or other disposition is permitted under the Credit Agreement
or if the Required Lenders shall have consented to such sale, transfer or other
disposition (and if the terms of any such consent shall not provide otherwise).
The guarantees made pursuant hereto by each of the Subsidiary Guarantors (a) may
be terminated at any time with the approval of the Required Lenders and (b) will
terminate at the Company’s discretion at any time that the Company’s senior
unsecured, long term indebtedness for borrowed money (that is not guaranteed or
subject to any other credit enhancement) is rated at least Baa2 by Moody’s or
BBB by S&P upon receipt by the Administrative Agent of notice and a certificate
executed by a Financial Officer to that effect. Upon termination of the
guarantee hereunder of any Subsidiary Guarantor pursuant to the preceding
sentence, such Subsidiary Guarantor shall cease to be a party hereto and shall
no longer have any rights or obligations under this Agreement; provided that the
provisions of this Section relating to the termination of the guarantees of
Subsidiary Guarantors shall not affect the obligations of the Company as a
Guarantor hereunder.
SECTION 12.  This Agreement and the terms, covenants and conditions hereof shall
be binding upon each Guarantor and its successors and shall inure to the benefit
of the Administrative Agent, the Issuing Banks and the Lenders and their
respective successors and assigns. None of the Guarantors shall be permitted to
assign or transfer any of its rights or obligations under this Agreement, except
as expressly contemplated by this Agreement or the Credit Agreement.



--------------------------------------------------------------------------------



SECTION 13. No failure on the part of the Administrative Agent to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by the Administrative Agent, any Issuing Bank or any Lender
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder and under the Credit Agreement
are cumulative and are not exclusive of any other remedies provided by law. The
waiver, amendment or modification of this Agreement shall be subject to
Section 10.02 of the Credit Agreement.
SECTION 14. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Guarantor against any of and all the
obligations then due of such Guarantor now or hereafter existing under the
Credit Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement, but only to the extent such
obligations are then due and payable. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
SECTION 15. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or any Guarantor or its properties in the
courts of any jurisdiction.
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to



--------------------------------------------------------------------------------



the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 16. All communications and notices hereunder shall be in writing and
given as provided in Section 10.01 of the Credit Agreement. All communications
and notices hereunder to any Subsidiary Guarantor shall be given to it in care
of the Company at the address specified in the Credit Agreement for notices to
the Company thereunder.
SECTION 17. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect with
respect to any Guarantor, no party hereto shall be required to comply with such
provision with respect to such Guarantor for so long as such provision is held
to be invalid, illegal or unenforceable and the validity, legality and
enforceability of the remaining provisions contained herein, and of such
provision with respect to any other Guarantor, shall not in any way be affected
or impaired. The parties shall endeavor in good-faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 18. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument; provided that this Agreement shall be construed
as a separate agreement with respect to each Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder. This Agreement shall be effective with respect to any
Guarantor when a counterpart which bears the signature of such Guarantor shall
have been delivered to the Administrative Agent. Delivery of an executed
signature page to this Agreement by facsimile transmission (or other electronic
transmission) shall be as effective as delivery of a manually signed counterpart
of this Agreement.
SECTION 19. Each Subsidiary that becomes a Subsidiary Borrower after the date of
the Credit Agreement shall become a party hereto pursuant to the execution and
delivery by such Subsidiary of the applicable Election to Participate. Any
Subsidiary Borrower that ceases to be a Subsidiary Borrower by reason of an
Election to Terminate shall cease to be a party hereto at the time it ceases to
be a Subsidiary Borrower pursuant to such Election to Terminate (or, if later,
the date that all Obligations of such Subsidiary Borrower are discharged);
provided that unless otherwise agreed by the Administrative Agent, such
Subsidiary shall remain a party hereto for purposes of Section 8 hereof if any
of its Obligations shall have been discharged by a Guarantor, unless and until
it shall have discharged its obligations under Section 8 hereof.



--------------------------------------------------------------------------------



SECTION 20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 21. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any party hereto hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s New York office on the Business Day preceding that on which final
judgment is given. The obligations of any party hereto in respect of any sum due
to any Lender, the Administrative Agent or any other party hereto hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, the Administrative Agent or such other party hereto (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender, the Administrative Agent or such other party hereto (as the case may be)
may in accordance with normal banking procedures purchase the specified currency
with such other currency; if the amount of the specified currency so purchased
is less than the sum originally due to such Lender, the Administrative Agent or
such other party hereto, as the case may be, in the specified currency, such
party agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender, the
Administrative Agent or such other party hereto, as the case may be, against
such loss.
[Signature pages follow]





--------------------------------------------------------------------------------



Schedule A


Initial Subsidiary Borrowers


Yum! Restaurants International S.à r.l. (U.S. Branch)
Yum! Restaurant Holdings







--------------------------------------------------------------------------------



Schedule B
Subsidiary Guarantors
1.
Kentucky Fried Chicken International Holdings, Inc. (Delaware)
2.
KFC Corporation (Delaware)
3.
KFC Holding Co. (Delaware)
4.
KFC U.S. Properties, Inc. (Delaware)
5.
Pizza Hut, Inc. (California)
6.
Pizza Hut International, LLC (Delaware)
7.
Pizza Hut of America, Inc. (Delaware)
8.
Taco Bell Corp. (California)
9.
Taco Bell of America, LLC (Delaware)
10.
YUM Restaurant Services Group, Inc. (Delaware)






--------------------------------------------------------------------------------



EXHIBIT C
[FORM OF] ELECTION TO PARTICIPATE
[Date]
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders named in the
Credit Agreement dated as of [•], 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Yum! Brands, Inc.
(the “Company”), the Subsidiaries of Yum! Brands, Inc. party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement described above and (b) the
Guarantee Agreement referred to therein. Terms not defined herein which are
defined in the Credit Agreement have for the purposes hereof the meanings
provided therein.
The undersigned, [name of new Subsidiary Borrower], a [jurisdiction of
organization] [organizational form] (the “New Subsidiary Borrower”), and the
Company hereby elect that the New Subsidiary Borrower shall be a Subsidiary
Borrower for purposes of the Credit Agreement and the Guarantee Agreement,
effective from the date hereof until an Election to Terminate shall have been
delivered by the Company in respect of the New Subsidiary Borrower in accordance
with the Credit Agreement. The Company represents and warrants that the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct (or, in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects)
(including those representations and warranties applicable to the New Subsidiary
Borrower) as of the date hereof as though such representations and warranties
had been made on and as of the date hereof except to the extent that any such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct (or, in the case
of any such representation or warranty not qualified as to materiality, true and
correct in all material respects) at and as of such earlier date. The New
Subsidiary Borrower agrees to perform all the obligations of a Subsidiary
Borrower under, and to be bound in all respects by the terms of, the Credit
Agreement and the Guarantee Agreement as if the New Subsidiary Borrower were a
signatory party thereto. The Company acknowledges, on behalf of itself and the
other Guarantors, that the guarantee of each of the Guarantors contained in the
Guarantee Agreement will apply to the obligations of the New Subsidiary Borrower
under the Credit Agreement. The New Subsidiary Borrower acknowledges receipt of
copies of the Credit Agreement and the Guarantee Agreement.
[Signature pages follow]



--------------------------------------------------------------------------------



The New Subsidiary Borrower acknowledges that all notices to it under the Credit
Agreement or the Guarantee Agreement are to be given to it in care of the
Company as provided in the Credit Agreement. This instrument shall be construed
in accordance with and governed by the laws of the State of New York.
Very truly yours,
[NAME OF SUBSIDIARY BORROWER],
by _______________________________
Name:
Title:




YUM! BRANDS, INC.
by _______________________________
Name:
Title:



--------------------------------------------------------------------------------



Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by ____________________________
Name:
Title:





--------------------------------------------------------------------------------



EXHIBIT D
[FORM OF] ELECTION TO TERMINATE
[Date]
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders named in the
Credit Agreement dated as of [•], 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Yum! Brands, Inc.
(the “Company”), the Subsidiaries of Yum! Brands, Inc. party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Ladies and Gentlemen:
Reference is made to (a) the Credit Agreement described above and (b) the
Guarantee Agreement referred to therein. Terms not defined herein which are
defined in the Credit Agreement have for the purposes hereof the meaning
provided therein.
The undersigned, the Company, elects to terminate the status of [name of
Subsidiary Borrower], a [jurisdiction of organization] [organizational form]
(the “Designated Subsidiary”), as a Subsidiary Borrower for purposes of the
Credit Agreement and the Guarantee Agreement, effective as of the date hereof.
The undersigned represents and warrants that all principal of and interest on
all Loans of the Designated Subsidiary have been paid in full on or prior to the
date hereof and all amounts payable by the Designated Subsidiary in respect of
LC Disbursements and all fees and other amounts accrued and owing by such
Designated Subsidiary pursuant to the Credit Agreement have been paid in full on
or prior to the date hereof. The Company agrees that any Letters of Credit
issued for the account of the Designated Subsidiary shall be for the account of
the Company as of the date hereof. Notwithstanding the foregoing, this Election
to Terminate shall not affect any obligation of the Designated Subsidiary under
the Credit Agreement.




[Signature page follows]



--------------------------------------------------------------------------------



This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
Very truly yours,
YUM! BRANDS, INC.,
by __________________________
Name:
Title:
Acknowledged and agreed:
[NAME OF SUBSIDIARY BORROWER],
by ____________________________
    Name:
    Title:




Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by _______________________________
Name:
Title:





--------------------------------------------------------------------------------



EXHIBIT E
[FORM OF] BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as administrative agent under the Credit Agreement referred to below,
c/o Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, TX 77002
Attention: Lisa McCants (Telecopy No. (713) 750-2119)


JPMorgan Chase Bank, N.A.,
as administrative agent under the Credit Agreement referred to below,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Malwina Siedlinska (Telecopy No. (212) 270-1058)


[DATE]
Re: Borrowing Request
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of [•], 2012 (as amended,
supplemented or otherwise modified time to time, the “Credit Agreement”), among
Yum! Brands, Inc. (the “Company”), the Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders. Each capitalized term used but
not defined herein shall have the meaning assigned to it in the Credit
Agreement.
[NAME OF BORROWER] hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:
(a) such Borrowing shall be a [Tranche A Revolving Borrowing][Tranche B
Revolving Borrowing];
(b) such Borrowing shall be denominated in [CURRENCY] and shall be in an
aggregate principal amount equal to [•]1;
(c) the date of such borrowing shall be [•]2;
__________________________
1The aggregate principal amount of any Borrowing must be an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum.
2 The date of any Borrowing must be a Business Day and (a) in the case of LIBOR
Borrowing denominated in U.S. Dollars, three Business Days after the date of
this Borrowing



--------------------------------------------------------------------------------



(d) such Borrowing shall be [an ABR Borrowing][a LIBOR Borrowing][a EURIBOR
Borrowing];
(e) [if such Borrowing is a LIBOR Borrowing or EURIBOR Borrowing,] the initial
Interest Period for such Borrowing shall have a [one][two][three][six]3 months’
duration; [and]
(f) the location and number of the applicable Borrower’s account to which funds
are to be disbursed4[;][.] and
(g) [ISSUING BANK]5.
[Each of the][The] Company [and the [SUBSIDIARY BORROWER]] hereby represents and
warrants that on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (a) and (b)
of Section 4.02 of the Credit Agreement have been satisfied.


[Signature page follows]




__________________________
Request if this request is submitted by 11:00 a.m., Local Time, and the next
Business Day thereafter if this request is submitted after 11:00 a.m., Local
Time, (b) in the case of a LIBOR Borrowing denominated in Sterling or a
Designated Committed Alternative Currency or a EURIBOR Borrowing, three Business
Days after the date of this Borrowing Request if this request is submitted by
11:00 a.m., Local Time and the next Business Day thereafter if this request is
submitted after 11:00 a.m., Local Time and (c) in the case of an ABR Borrowing
(other than a Swingline Loan), the date of this Borrowing Request if this
request is submitted by 10:00 a.m., Local Time, and the next Business Day
thereafter if this request is submitted after 10:00 a.m., Local Time.


3 With the consent of each Lender participating in such Borrowing, the Interest
Period may be nine or twelve months.


4 Such account is to comply with the requirements of Section 2.08.


5 Applicable in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e).



--------------------------------------------------------------------------------



Very truly yours,
Yum! Brands, Inc.,
by
 
Name:
 
Title:





[SUBSIDIARY BORROWER],
by
 
Name:
 
Title:








--------------------------------------------------------------------------------



EXHIBIT F
[FORM OF] COMPETITIVE BID REQUEST
JPMorgan Chase Bank, N.A.,
as administrative agent under the Credit Agreement referred to below,
c/o Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, TX 77002
Attention: Lisa McCants (Telecopy No. (713) 750-2119)


JPMorgan Chase Bank, N.A.,
as administrative agent under the Credit Agreement referred to below,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Malwina Siedlinska (Telecopy No. (212) 270-1058)
[DATE]
Re: Competitive Bid Request
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of [•], 2012 (as amended,
supplemented or otherwise modified time to time, the “Credit Agreement”), among
Yum! Brands, Inc. (the “Company”), the Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders. Each capitalized term used but
not defined herein shall have the meaning assigned to it in the Credit
Agreement.
[NAME OF BORROWER] hereby gives you notice pursuant to Section 2.04 of the
Credit Agreement that it requests Competitive Bids under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:
(a) such Borrowing shall be a [Tranche A Competitive Borrowing][Tranche B
Competitive Borrowing];
(b) such Borrowing shall be denominated in [CURRENCY] and shall be in an
aggregate principal amount equal to $US[•]1;
(c) the date of such Borrowing shall be [•]2;
_____________________________
1 The aggregate principal amount of any Borrowing must be an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum.


2 The date of any Borrowing must be a Business Day and (a) in the case of a
LIBOR Competitive Borrowing denominated in U.S. Dollars, three Business Days
after the date of this



--------------------------------------------------------------------------------



(d) such Borrowing shall be [a Fixed Rate Borrowing][a LIBOR Competitive
Borrowing][a EURIBOR Competitive Borrowing];
(e) Interest Period3;
(f) [if such Borrowing is a Fixed Rate Borrowing with an Interest Period of more
than 90 days’ duration, whether the Interest Payment Date shall be other than
the last day of the applicable Interest Period that occurs at intervals of 90
day's after the first day of such Interest Period,]and
(g) the location and number of the applicable Borrower’s account to which funds
are to be disbursed4;
Upon acceptance of any or all of the Loans offered by any Lender in response to
this request [each of the][The] Company [and the [SUBSIDIARY BORROWER]] shall be
deemed to have represented and warranted that the conditions to lending
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied.
[Signature page follows]
_____________________________
Borrowing Request if this request is submitted by 9:30 a.m., Local Time, and the
next Business Day thereafter if this request is submitted after 9:30 a.m., Local
Time, (b) in the case of a EURIBOR Competitive Borrowing, five Business Days
after the date of this Borrowing Request if this request is submitted by 9:30
a.m., Local Time, and the next Business Day thereafter if this request is
submitted after 9:30 a.m., Local Time, (c) in the case of a Fixed Rate Borrowing
denominated in U.S. Dollars, the date of this Borrowing Request if this request
is submitted by 9:30 a.m., Local Time, (d) in the case of a Competitive
Borrowing to be made in an Alternative Currency (other than Euros), six Business
Days after the date of this Borrowing Request if this request is submitted by
9:30 a.m., Local Time, and the next Business Day thereafter if this request is
submitted after 9:30 a.m., Local Time.


3 If such Borrowing is a LIBOR Competitive Borrowing or EURIBOR Competitive
Borrowing, the Interest Period for such Borrowing shall have a one, two, three
or six months' duration (or with the consent of each Lender participating in
such Borrowing, nine or twelve months). If such Borrowing is a Fixed Rate
Borrowing the interest period shall not be less than one day or ore than 360
days.


4 Such account is to comply with the requirements of Section 2.08.



--------------------------------------------------------------------------------



Very truly yours,
Yum! Brands, Inc.,
by
 
Name:
 
Title:





[SUBSIDIARY BORROWER],
by
 
Name:
 
Title:






